               Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 1 of 67

                                                                                 USDC-SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC#:
                                                                                 DATE FILED: 4/2/2020




     IN RE ADIENT PLC SECURITIES                                                 No. 18-CV-9116 (RA)
     LITIGATION
                                                                               OPINION & ORDER

                                                                                 CLASS ACTION




RONNIE ABRAMS, United States District Judge:

           Lead Plaintiff Bristol County Retirement System and Additional Named Plaintiff Jackson

County, Missouri Revised Pension Plan (collectively, “Plaintiffs”) bring this federal securities class

action against Adient plc (“Adient” or the “Company”), Adient’s former CEO R. Bruce McDonald,

and Adient’s CFO Jeffrey M. Stafeil (collectively, “Defendants” 1), alleging that, from October 17,

2016 to November 8, 2018, Defendants committed securities fraud in violation of Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 and Rule 10b-5. Specifically, Plaintiffs allege that

Defendants made false and misleading statements with respect to a particular segment of Adient’s

business, known as “Metals,” and with respect to its projection that it would achieve 200 basis points

of margin expansion by 2020 (“the projected margin expansion”). Before the Court is Defendants’

motion to dismiss Plaintiffs’ Second Amended Consolidated Class Action Complaint. For the reasons

that follow, Defendants’ motion to dismiss is granted.




1
    McDonald and Stafeil are collectively referred to as the “Individual Defendants.”
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 2 of 67



                                          BACKGROUND

I.      Factual Background

        The following facts are drawn from Plaintiffs’ Second Amended Consolidated Class Action

Complaint (the “SAC”), Dkt. 55, and are assumed to be true for the purpose of this motion. See

Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).

     A. The Parties

        Defendant Adient is an automative seating manufacturing company that is tax domiciled in

Ireland and has its principal executive offices in Dublin. SAC ¶¶ 2, 27. Adient designs, engineers,

and manufactures automative seating for all vehicle classes and major original equipment

manufacturers. Id. ¶¶ 3, 32. On October 31, 2016, Adient spun off from Johnson Controls

International plc (“JCI”), and began publicly trading its shares at that time. Id. ¶ 2. Adient’s fiscal

year runs from October 1 to September 30. Id. ¶ 31.

        Defendant McDonald served as Adient’s CEO and Chairman of the Board until June 11, 2018,

when he retired. Id. ¶ 28. Prior to the spinoff, McDonald was the Vice Chairman of JCI from 2014

to 2016, the CFO of JCI from 2005 to 2014, and Executive Vice President of JCI from 2006 to 2016.

Id. Defendant Stafeil is––and at all relevant times was––Adient’s Executive Vice President and CFO.

Id. ¶ 29.

        Court-appointed Lead Plaintiff Bristol County Retirement System and Additional Named

Plaintiff Jackson County, Missouri Revised Pension Plan represent all persons and entities who

purchased or otherwise acquired Adient’s publicly traded securities between October 31, 2016 and

November 8, 2018 (the alleged “Class Period”). Id. ¶¶ 1, 25-26.

     B. Spinoff from JCI

        In July 2015, JCI announced that it would spin off its auto parts business to form a separate



                                                   2
               Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 3 of 67



public company, which was expected to debut in mid- to late-2016. Id. ¶ 37. Between July 2015,

when JCI announced the spinoff, and October 2016, when the spinoff was complete, Adient

announced plans to heavily invest in the automative seating business to “spur growth and improve

margins.” Id. ¶ 38. Adient’s spinoff was effective October 31, 2016. Id. ¶ 50.

      C. Adient’s Projected Margin Expansion

           During a September 15, 2016 investor meeting, leading up to the October 31, 2016 spinoff,

Defendants announced that Adient was a “solid investment,” id. ¶ 47, and, among other things, that

Adient was positioned to achieve 200 basis points of margin expansion by 2020, as well as topline

growth in 2018 and 2019, see id. ¶¶ 38-39, 48-49. The basis for the projected margin expansion was

explained as follows: 75 percent (or 150 basis points) would result from an immediate reduction in

“Selling, General, and Administrative” (“SG&A”) expenses, and 25 percent (or 50 basis points)

would result from an improvement in the Metals division. See Def. Mot. Ex. 3 at 6-7; see also SAC

¶ 116. Adient also represented that its margin expansion would come “predominantly from growth

in its core [Metals] business.” Id. ¶ 39.

      D. Adient’s Metals Segment

           For most of the Class Period, Adient’s business was divided into two segments: (1) Seating

and (2) Interiors. Id. ¶ 33. The Seating division included “Seat Structures & Mechanisms”

(“SS&M”), which was also known as “Metals.” Id. ¶¶ 3, 33. 2 The “seat structure” is “essentially the

seat frame,” 3 i.e., the part of the seat that a passenger sits on in the vehicle. Id. ¶ 32. The seat

“mechanisms” are the “recliners, tracks, and height adjusters.” Id.

           In the second quarter of fiscal 2018, Adient restructured its reporting segments, and Metals


2
    In 2017, Adient renamed its Metals business “Seat Structures and Mechanisms.” Id. ¶ 32.
3
  According to the SAC, nearly half of Adient’s annual revenues derive from the sale of metal components used in seat
frames produced by the Metals segment. Id. ¶¶ 3, 32.


                                                           3
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 4 of 67



became a “standalone reporting segment.” Id. ¶ 33. Thereafter, Adient’s business was divided into

three segments: (1) Seating, (2) Seat Structures & Mechanisms (i.e., Metals), and (3) Interiors. Id.

   E. Operational Issues in Metals

       According to seven confidential witnesses (the “CWs”), all of whom are former Adient

employees, Adient’s Metals division had been experiencing problems for many years prior to the

spinoff from JCI. See id. ¶ 51-67. Based on the CWs’ statements, Plaintiffs allege that serious

problems existed within the Metals segment prior to and throughout the Class Period, and that such

issues were made known to McDonald, Stafeil, and other top Adient executives, but were not publicly

disclosed. See id. ¶¶ 68-79, 88-106.

       1. Alleged Operational Issues

       Plaintiffs allege that various operational issues existed within Metals throughout the Class

Period. These issues fall into the following general categories: (1) personnel and staffing issues, (2)

issues with cutting SG&A expenses, (3) quality and execution issues with respect to its launch

programs, and (4) increased costs and subsequent delays. The Court addresses these issues in turn.

       First, the CWs allege that Adient was inadequately staffed and, in particular, lacked sufficient

qualified personnel for its program launches. For instance, Adient allegedly “made deep cuts to its

ranks in an effort to cut costs,” which apparently left the Metals business “shorthanded and in

disarray.” Id. ¶ 40. According to CW-2, Adient “terminated too many people with institutional

knowledge” prior to the spinoff. Id. ¶ 62. CW-3 similarly reported that, prior to the spinoff, Adient

terminated “a lot of people it ultimately needed for launching new programs,” and that while Adient

“was making substantial cuts in its workforce,” it nonetheless “committed to a very high number of

program launches.” Id. ¶ 63. CW-3 asserts that “reductions in personnel” in Metals “had a

detrimental effect on Adient’s launch programs,” and that, beginning in mid-2015, there was a “huge



                                                  4
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 5 of 67



influx of new programs to be launched in 2017-2018, but not enough people to properly handle the

launches.” Id. ¶ 78.

       Some of the CWs also allege that they internally raised their concerns about inadequate

staffing. For instance, CW-2 alleges that he raised his concerns about “the fact that Adient’s

development program was highly understaffed” to Byron Foster, an Executive Vice President, and

that Foster reported those concerns to McDonald. Id. ¶ 62. According to CW-1, Adient needed to

hire additional employees for its program launches, but “neither McDonald nor [Eric Mitchell, an

Executive Vice President] would approve the headcount increases.” Id. ¶ 68. CW-3 also alleges that

“decisions on resource allocation came from corporate.” Id. ¶ 63.

       At the same time, Adient’s executive management, including McDonald and many others at

the VP and EVP level, allegedly “lacked sufficient operational experience” of their own. Id. ¶ 40.

According to the CWs, these top executives “had limited or no operational or manufacturing

experience.” Id. ¶ 71. According to CW-1, for instance, Adient (and JCI) apparently “did not have

the right people with the right discipline to run the Metals business.” Id. CW-1 also asserts that,

generally, Adient lacked “the depth of operational leadership” and “fundamentally did not have the

development teams . . . that were needed to launch the programs successfully.” Id. ¶ 68. Plaintiffs

also allege that Adient executives repeatedly “failed to act on warnings from employees with

operational experience” who raised certain “red flags” about Metals and the Company’s upcoming

launches, as discussed more below. See id. ¶¶ 40, 71.

       Second, Plaintiffs allege that McDonald “cut SG&A” in 2017, “which exacerbated product

launch problems in the second half of 2017.” Id. ¶ 68. In particular, Plaintiffs assert that McDonald

made these cuts instead of “hir[ing] or subcontract[ing] with the requisite personnel who could assist

with launch execution.” Id. ¶ 43. Plaintiffs also allege that, as “problems worsened,” Adient “shifted



                                                  5
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 6 of 67



personnel resources to launches experiencing the most severe problems,” which caused further delays

and increased costs on other projects. Id.

       Third, Plaintiffs assert that Adient experienced serious “execution issues” and “quality issues”

in connection with its launches. Specifically, by the time new programs started to launch in 2017,

Adient apparently faced “a wide range of serious problems,” such as “high cycle times,” “poor

machine utilization rates,” and other “quality issues which resulted in containment costs and the

implementation of additional contract milestones by certain customers once launch issues

materialized.” Id. ¶ 41.

       Fourth, Plaintiffs allege that Adient faced “massively increasing costs” during the Class

Period. See id. ¶¶ 80-87. Such “increased extrinsic costs” included “exorbitant premium freight

shipping” and “alternate supplier costs.” Id. ¶ 41. For instance, CW-3 alleges that Adient’s “resource

problems at the plant level” forced the Company to “use expensive means to get parts faster,” which

caused Adient to incur expenses in the form of “consultants, premium freights, and additional

expediting costs related to tool vendors.” Id. ¶ 83. Adient’s program launches allegedly “fell behind,”

which made it “exceedingly difficult” for Adient to “deliver parts to its customers on a just in time

basis” and resulted in further backups. Id. ¶ 42. Such backups caused Adient’s “production and

launch readiness” to be “further compromised,” which, in turn, made Adient unable to “fill its

pipeline” and required Adient to “fly parts between its various plants, thus incurring premium freight

charges of several tens of millions of dollars per month.” Id. According to CW-2, Adient sometimes

“expended millions of dollars over the period of an order just in premium freight costs.” Id. ¶ 82.

And in some cases, Adient was apparently required to “get outside suppliers to produce parts for them,

adding further expense and reducing the profitability of its customer contracts.” Id. ¶ 42.

       As to the premium freight costs, CW-2 alleges that costs were increasing particularly in the



                                                  6
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 7 of 67



Metals segment throughout 2017, and that the “increased use of premium freight costs related to new

launch activity was a frequent occurrence at Adient.” Id. ¶ 81. CW-3 reports that, in general, “the

frequent use of premium freight” was a “problem indicator” because “premium freight would be used

to make up lost days.” Id. ¶ 83. CW-5 asserts that the premium freight shipping “came to a tipping

point in 2017,” especially with certain plants located in Mexico and Texas. Id. ¶ 85.

       As a result of the execution issues and increased extrinsic costs, Adient allegedly failed to hit

its “efficiencies” or “scrap rates” in its product launches. Id. ¶ 69. The CWs thus contend that Adient

could not have been “on track.” For instance, CW-1 asserts that Metals “could not have been ‘on

track’ due to performance of engineering (late designed, test failures) during development and lack

of commercial discipline to move the price on changes.” Id.

       Finally, the CWs allege that the problems in Metals, which Adient publicly disclosed starting

in late 2017, were “percolating for years” and “did not happen ‘all of sudden’ or overnight.” Id. ¶ 64.

According to CW-4, for instance, “challenges with the Metals group’s business were something that

had been happening for a long time and culminated with the [original equipment manufacturers] . . .

missing deliveries.” Id. CW-6 similarly asserts that “issues that caused problems in Metals in 2018”

were “present from before the spinoff.” Id. ¶ 65. According to CW-7, “Metals had been unprofitable

for many years, so the idea that Metals would turn around in two years was unrealistic.” Id. ¶ 66.

CW-7 also claims that, in 2016, Adient employees internally questioned “how Metals would be

profitable after so many years of being unprofitable.” Id.

       2. Defendants’ Knowledge and/or Awareness of Issues

       Plaintiffs allege that the operational issues in Metals detailed above were made known to

McDonald, Stafeil, and other executives in various ways.




                                                  7
                Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 8 of 67



           i.     Meetings

        The CWs allege that top executives at Adient, including McDonald and Stafeil, participated

in certain regular meetings during which the issues in Metals were discussed. For instance, these

executives participated in “monthly Operational Review Meetings,” during which each business

segment, including Metals, presented in-depth financial reviews to see how the business was tracking

against the budget. Id. ¶ 88. During 2016, CW-7 participated in certain of these meetings and reported

that the group that presented for Metals (the “Senior Metals Business Unit Leadership”) “was

regularly detailing challenges in Adient’s Metals business and it was clear that the Metals division

had fundamental issues that were ingrained in its business.” Id. ¶¶ 89-90. CW-6 also participated in

certain of these meetings, and reported that there was a “particular focus” on Metals “since that

business was so critical to achieving the Company’s financial targets and margin growth.” Id. ¶ 92.

        The CWs also allege that top executives at Adient, including Mitchell and Paul Lambert, a

former Vice President and General Manager of Metals (who left in approximately June 2018), id. ¶¶

7, 65, participated in monthly “prep meetings” for the monthly Operational Review Meetings, id. ¶

93. According to CW-6, who “regularly participated” in the prep meetings, Metals was always a

topic, and it was “very obvious to [him] that [the] metals business was not healthy.” Id. ¶ 93.

According to CW-1, Mitchell reported back to McDonald on the prep meetings. Id. ¶ 95.

        In connection with the prep meetings, CW-6 allegedly questioned “the numbers he was

seeing” (i.e., the “data points”) based on “documents handed out at the meetings.” Id. ¶ 96. CW-6

alleges that the numbers, which related to the Metals business, 4 “‘did not tie to the story’ that Adient

was telling the market.” Id. Based on certain color-coded deliverables that were used in certain


4
  The only details included in the SAC about the “numbers” that CW-6 was “question[ing]” is that they were “based on
the ‘prescriptive process for manufacturers,’ which assessed the level of efficiency at each plant.” Id. ¶ 96.



                                                         8
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 9 of 67



meetings, 5 CW-6 reported that “there was no clear roadmap in the Operational Review prep meetings

on how to resolve the issues that they were seeing with the [Metals] business.” Id. CW-6 asserts that

he raised his concerns with his superiors starting in January 2017. Id. ¶ 97. Upon raising these

concerns at a prep meeting, CW-6 claims that Lambert told him to “stay in [his] lane.” Id. When

CW-6 subsequently went to “discuss his concerns and Lambert’s reaction to his pointed questions on

Metals” with Stafeil, Stafeil allegedly told CW-6 that “he was not misinterpreting the data points.”

Id. The SAC also asserts, generally, that because CW-6 found the data points “so concerning,” he

“elevated his concerns to McDonald, Stafeil[,] and Mitchell.” Id. ¶ 96.

        The CWs detail various other meetings at which the problems with Metals were made known

to Adient’s top executives. For instance, McDonald and Mitchell allegedly held “Profit Plan

Reviews” and “Budget Review Meetings” where “sales bookings and the need to properly staff the

various launches” were discussed. Id. ¶ 98. According to CW-1, McDonald and Mitchell would not

approve the additional staffing sought by the “Commercial Teams” and the “Launch Teams.” Id.

Additionally, CW-3 alleges that new launches and related problems and delays with Adient’s launches

were discussed at weekly and bi-weekly “Program Review Meetings,” which were “regularly

attended by the program managers” and, during their tenure, “sometimes” attended by Lambert and

Foster, who ran Metals before and after Lambert. 6 Id. ¶ 100. CW-6 alleges that the “lack of

headcount” was a “persistent topic” at the Program Review Meetings. Id.

        The CWs further allege that issues with Metals and project launches were discussed in (1)



5
  CW-6 reported that Adient used color-coded deliverables, which were colored red, yellow, or green “based on key
performance indicators, operational proficiencies, profit recovery, and key business objectives that needed to be
fulfilled.” Id. ¶ 96. According to CW-6, “deliverables in red meant they were not on track and there was no robust
roadmap to achieve the objective, while deliverables in green meant they were on track with a robust roadmap.” Id.
Also, according to him, the issues in Metals “included too many deliverables in red.” Id.
6
 According to CW-6, Foster “had run [Metals]” prior to the spinoff from JCI, and was subsequently “brought back in
2018” to run Metals after Lambert left in or around June 2018. Id. ¶ 65.


                                                          9
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 10 of 67



“SS&M/Metals Program Management Meetings,” which occurred on “at least a monthly basis” and

were “attended by Adient’s senior executives,” id. ¶ 101; (2) ad hoc “Red Flag Meetings,” in which

“anyone working on a project could red flag an issue . . . to get the attention of the Company’s

executives,” id. ¶ 102; (3) “Product Strategy Meetings,” id. ¶ 103; (4) “monthly forecasting review

meetings and related processes that road mapped budgets and forecasts on a quarterly basis,” id. ¶

104; (4) weekly and biweekly forecast outlook meetings, in which “executives analyzed various

financials and tried to figure out a plan if the Company expected a variance for the month,” id. ¶ 105;

and (5) “monthly or bi-monthly reviews regarding forecasting and cash collections,” which were held

by Stafeil, id. ¶ 105. 7

          ii.    Reports

        The CWs allege that Adient executives, including McDonald and Stafeil, had knowledge and

awareness of the issues in Metals through various reports circulated within the Company or discussed

at certain meetings. For instance, CW-2 reported that, in connection with the monthly Operational

Review Meetings, a “standard operational packet” was presented to Adient’s executive management–

–including McDonald, Stafeil, Mitchell, and Foster––which included information about “increased

costs.” Id. ¶ 91. CW-6 reported that, in these meetings, “there were very detailed overviews (and

presentation decks) detailing each business segment with a particular focus on [Metals].” Id. ¶ 92.

        As examples of additional reports, CW-1 alleges that he “received and reviewed various

reports regarding sales, forecasts, and launches.” Id. ¶ 105. CW-3 asserts that “program review

dockets,” which included “details of the lack of personnel to work on the various launches” were

discussed at Program Review Meetings. Id. ¶ 100. CW-3 also asserts that launches were archived in



7
  CW-2 also asserts that McDonald was generally “aware of launch inefficiencies, cost overruns, engineering issues,
and financial issues” through his “attendance at meetings” and “communications” with both Mitchell and Lambert. Id.
¶ 82.


                                                        10
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 11 of 67



an internal program called “Gate Workbook,” and that “reporting from Gate Workbook was circulated

internally by email and reviewed at Program Review Meetings.” Id. Further, CW-3 “believes” that

Adient’s executive management was receiving “reports [that] detailed launch programs, cost overruns

and delays.” Id.

        iii.   Internal Notification System

       CW-1 and CW-5 both allege that Adient used an “internal notification system” called “No

Surprises,” which issued alerts for “operational issues,” and that “No Surprise” notifications “were a

frequent occurrence at Adient.” Id. ¶ 106. In particular, CW-5 claims that “he recalled seeing ‘No

Surprise’ notifications for Adient’s U.S. facilities on a weekly basis.” Id. CW-1 asserts that Foster

and Mitchell were “recipients of the ‘No Surprise’ notifications during the Class Period,” and CW-5

further asserts that he “believed” that other executives at Adient, such as Kelly Bysouth (former Chief

Supply Chain Officer), Jeff Wilkinson (current Supply Chain Director), and Jim Conklin (VP of

Operations) also received “No Surprise” alerts. Id. ¶¶ 86, 106.

         iv.   People “Raising Flags”

       Finally, the CWs allege in a relatively vague manner that, in 2016, there were “people raising

the flags” about their concerns with Metals achieving the numbers needed to reach the projected

margin expansion. Id. ¶ 99. Such “flags” were apparently raised in regard to “the deteriorating

[Metals] business and the Company’s upcoming launches.” See, e.g., id. ¶¶ 40, 71. The CWs also

allege that, throughout 2017, there were “escalating concerns about costs and their impact” on Metals,

id. ¶ 84, and that Adient was “not achieving the vertical integrations, desired conversion rates, reduced

manufacturing costs, and increased efficiencies and uptimes needed (at the plant level) necessary to

achieve the 200 basis point margin expansion,” see id. ¶ 308. The CWs allege that top executives at

Adient, including the majority of executives at the VP and EVP level, failed to act on the repeated



                                                   11
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 12 of 67



warnings––“red flags”–– raised by lower level employees with operational experience. See, e.g., id.

¶ 71.

   F. Adient’s Disclosures

        As detailed in the SAC, towards the second half of the Class Period, Defendants made a

number of disclosures about the operational issues in Metals and how they affected the Company’s

projected margin expansion. Specifically, Plaintiffs allege that, through six “partial disclosures,” the

“concealed risks” regarding Metals “materialized.” See id. ¶ 9.

        First, during the quarterly earnings conference call on November 2, 2017, Defendants

disclosed that Adient had experienced “launch challenges” in its Metals division that were expected

to continue in the beginning of 2018, including “weather-related issues,” “late design changes,”

“manufacturing issues,” and “supply chain interruptions.” Id. ¶¶ 9, 328(a). Second, on January 17,

2018, while presenting at the Deutsche Bank Global Auto Industry Conference, the Company

disclosed that, “Headwinds impacting [Metals] have intensified” since the disclosures made on the

November 2, 2017 call. Id. ¶¶ 10, 328(b). Third, on the next quarterly conference call on January

29, 2018, Defendants “again announced disappointing quarterly financial results[,] and pointed to

‘headwinds much more severe’ in the [Metals] business than previously disclosed,” revealing that

“launch inefficiencies” in Metals were “more problematic than in the fourth quarter of fiscal 2017.”

Id. ¶¶ 11, 328(c). On this call, Defendants also stated that “the 200 basis points of margin expansion,

while still achievable, would require improvements and cost efficiencies in other segments.” Id. ¶

328(c). Fourth, during the subsequent quarterly conference call on May 3, 2018, Defendants

admitted, for the first time, that the projected margin expansion was “no longer going to be

achievable.” Id. ¶¶ 12, 328(d). On this call, Defendants also announced that the Company was

“restructuring its business units and intended to shrink the [Metals] business,” and that it would record



                                                   12
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 13 of 67



a $299 million impairment charge. Id. ¶ 12. Fifth, on June 11, 2018, the day that McDonald’s

retirement was announced, Adient disclosed that it “slashed” its earnings guidance for fiscal 2018,

and that “[c]ontinued challenges impacting the [Metals] segment drove approximately half of the

shortfall versus previous expectations.” Id. ¶¶ 14, 328(e). Finally, on November 9, 2018, the

“previously undisclosed risks about Adient’s [Metals] business were fully revealed” when the

Company “abruptly announced it was suspending its quarterly cash dividend, confirmed that issues

in its [Metals] business were still strongly impacting the Company’s margins in 2018 and would

continue to impact margins into 2019, and announced massive asset impairment charges.” Id. ¶¶ 15,

328(f).

   G. Impairment Charges

          A. Long-Lived Assets Impairment Charge

          According to the SAC, a “significant percentage” of the Metals segment’s assets were in the

form of “long-lived assets,” id. ¶ 249, that is, assets that Adient “expect[ed] to retain for at least one

year or more than one accounting period,” id. ¶ 44 n.12. Specifically, the Metals segment’s long-

lived assets were in the form of “property, plan, and equipment.” Id. ¶ 249.

          In the second quarter of fiscal 2018, Adient reported that it would significantly shrink the size

of its Metals business. Id. ¶ 251. At that time, Adient also reported that it recorded a $299 million

impairment charge to the reported value of goodwill in its Metals segment. See id. ¶ 254. Adient

explained that the “goodwill impairment charge represented a triggering event for additional

impairment considerations of other long-lived assets, including an analysis of the recoverability of

long-lived assets as of March 31, 2018,” and that “[n]o further impairments were identified.” Id.

According to the SAC, Defendants’ statements “provided assurances to investors that goodwill was

the only asset that required an impairment charge as of the second quarter of fiscal 2018,” or, put



                                                     13
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 14 of 67



differently, that “the reported value of long-lived assets was fully recoverable.” Id. ¶ 255. Plaintiffs

allege, however, that Adient’s assurances regarding the recoverability of reported long-lived assets

were based on false representations of forthcoming improvements in Metals. See id. ¶¶ 256-258.

       In the fourth quarter of 2018, Adient announced that, due to “continued headwinds” in Metals,

it would record a $787 million long-lived assets impairment charge, which it characterized as

“onetime in nature” and which Plaintiffs assert “erased more than one-third of [Metals’] total assets

and wiped out one-third of Adient’s total property, plant, and equipment.” Id. ¶¶ 259-261. According

to Plaintiffs, the same factors underlying the fourth quarter fiscal 2018 performance that necessitated

another impairment charge were “well known to Adient in the second quarter of fiscal 2018, when

Adient purportedly tested, but failed to identify, any further asset impairments.” Id. ¶ 263. As a result

of the fourth quarter impairment charge, Adient wrote-down the value of Metals long-lived assets.

Id. ¶ 268.

       B. Deferred Tax Assets Impairment Charge

       Adient also “claimed to review the realizability of its deferred tax assets at least quarterly,”

but allegedly did not record a valuation allowance related to the performance of its Metals segment

in the second quarter of fiscal 2018. Id. ¶ 272. Plaintiffs allege that since a “principal consideration

in Adient’s evaluation of the need for a valuation allowance” was the projected performance of its

Metals business, Adient’s “upward revision of the forecast” for Metals in the second quarter of fiscal

2018 “allowed Adient to avoid related valuation allowances at that time.” Id. ¶ 273. In the fourth

quarter of 2018, however, Adient announced that it would be “unlikely to realize the benefit of certain

deferred tax assets,” and that valuation allowances would be required “to reduce the previously

reported value of deferred tax assets.” Id. ¶ 275. Shortly thereafter, Adient disclosed that the

valuation allowances against its deferred tax assets in various countries and the U.S. were attributable



                                                   14
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 15 of 67



to “the adverse performance” in the Metals business and the “resulting long-lived asset impairment.”

Id. ¶ 277.

      H. McDonald’s Retirement

         On June 11, 2018, Adient announced that McDonald was “retiring” from his role as Chairman

and CEO of the Company, effective immediately. Id. ¶ 218. In a public statement, the Company

explained: “Bruce and the Board agree that now is the right time for a new leader with a fresh

perspective to drive value in the next phase of Adient’s life as a public company.” Id. Adient also

announced that Frederick (“Fritz”) Henderson, a member of its Board of Directors, would take over

as the interim CEO. Id. Plaintiffs allege that McDonald’s retirement occurred “abruptly,” “without

any succession plan in place.” Id. ¶ 309 (emphasis in original).

         On September 13, 2018, Adient announced that it had appointed Douglas Del Grosso as

President and CEO of the Company, effective October 1, 2018. Id. ¶ 235. As of October 1, 2018,

Henderson would step down as interim CEO and become “non-executive chairman of the Company’s

Board of Directors.” Id.

II.      Procedural Background

         On October 4, 2018, Plaintiff Julio Barreto filed this putative securities class action against

Defendants Adient, McDonald, and Stafeil. Dkt. 1. On December 21, 2018, the Court consolidated

this action and a related action, Charles Eric Hyder v. Adient plc et al., No. 18-cv-9630, into a

consolidated class action and appointed Bristol County Retirement System as Lead Plaintiff. Dkt. 41.

On February 19, 2019, Lead Plaintiff filed a consolidated amended class action complaint. Dkt. 49.

On April 5, 2019, Defendants moved to dismiss the amended complaint for failure to state a claim

under Federal Rules of Civil Procedure 9(b) and 12(b)(6). Dkt. 50. Pursuant to the Court’s Individual

Rules, on April 15, 2019, Lead Plaintiff informed Defendants of its intent to file a further amended



                                                   15
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 16 of 67



complaint. See Dkt. 54. On May 8, 2019, Plaintiffs filed the operative Second Amended Consolidated

Class Action Complaint, Dkt. 55, which Defendants moved to dismiss on June 7, 2019, see Dkt. 56.

Plaintiffs opposed that motion on July 8, 2019, Dkt. 60, and Defendants replied on July 24, 2019,

Dkt. 61. Oral argument on the motion was held on December 9, 2019. See Dkt. 66 (“Tr.”).

III.      The Second Amended Consolidated Class Action Complaint

          Overall, Defendants’ allegedly false and misleading statements can be grouped into two

categories: (1) statements about Adient’s projected margin expansion and progress towards achieving

that expansion by 2020; and (2) statements about Adient’s efforts to improve its Metals business.

Additionally, Plaintiffs allege that Defendants made false and misleading statements in connection

with: (1) Adient’s impairment charges, (2) Item 303 of Regulation S-K, and (3) Adient’s SOX

certifications.

       A. False and Misleading Statements about the Projected Margin Expansion

          Plaintiffs allege that, throughout the Class Period, Defendants made false and misleading

statements and omissions concerning the projected margin expansion. For instance, McDonald and

Stafeil frequently spoke, in general, about Adient’s goal of 200 basis points. See, e.g., SAC ¶ 124

(“We’ve talked about a journey towards 200 basis points of margin improvement over the next couple

of years. . . . [A]ll this should manifest itself over the course of the midterm to a 200 basis point

improvement in our overall margin.”); id. ¶ 128 (“We have a four-year goal here to get to 200 basis

points improvement, and we’re off to a great start.”); see also id. ¶¶ 117, 133 (similar statements about

the goal to achieve 200 basis points over the next few years). Defendants also continued to make

assurances about achieving the projected margin expansion even as operational issues arose and were

disclosed beginning in late 2017. See, e.g., id. ¶ 190 (“Despite temporary headwinds in SS&M

significantly offsetting savings in SG&A, the company continues to expect 200 bps of margin



                                                   16
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 17 of 67



improvement by the end of FY2020.”); see also id. ¶¶ 169, 178, 179 (similar statements about

maintaining the 200 basis points target despite issues in Metals). In particular, McDonald and Stafeil

repeatedly assured investors that Adient was “on track” to reach its goal of 200 basis points by 2020.

See, e.g., id. ¶¶ 129, 136, 142, 143, 158.

       According to Plaintiffs, Defendants’ statements about Adient’s progress towards its projected

margin expansion were false and misleading because Defendants failed to disclose (1) certain

“material known adverse facts and trends” in Adient’s “core” Metals business, which Plaintiffs allege

“made a 200 basis points margin expansion unachievable,” (2) that “severe launch issues” had adverse

effects on Adient’s business and its relationships with its customers, (3) that “instead of being a key

driver of growth and margin improvement,” Adient’s Metals segment was “a ‘cash drain’ on the

Company,” and/or (4) that “headwinds” in Adient’s product launches were caused by “recurring

operational issues” in Metals, and “not due to natural disasters and ‘late design changes’ by

customers.” See id. ¶¶ 115, 167, 181, 192.

   B. False and Misleading Statements about Improvements in Metals

       Plaintiffs also allege that, throughout the Class Period, Defendants made false and misleading

statements and omissions concerning Adient’s Metals business and purported improvements in that

business. The alleged false statements about Metals overlap to a great degree with the alleged false

statements about the projected margin expansion. For instance, McDonald and Stafeil frequently

spoke about how the projected margin expansion was based on, at least in part, improvements in the

Company’s Metals business––even though such improvements were not expected to be realized

immediately. See, e.g., id. ¶ 116 (“Our guidance around margin expansion is really driven by 3

fundamental areas: one, improving our performance in our metals business; two, reducing our SG&A;

and three, setting up a much leaner corporate overhead structure.”); id. ¶ 124 (“We will benefit from



                                                  17
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 18 of 67



our margin drive, our reduction in SG&A, our improvement of the metals business . . . . But all this

should manifest itself over the course of the midterm to a 200 basis point improvement in our overall

margin.”); see also id. ¶¶ 118, 133, 151, 175 (similar statements related to Adient’s goals to improve

Metals and expand its margins).

       McDonald and Stafeil also allegedly “boasted” about the current improvements they were

already seeing in Metals, and how those improvements were contributing to the Company’s growth

and margin expansion plans. See, e.g., id. ¶ 118 (“[W]e do see a big improvement in metals.”); id. ¶

119 (“[W]e’re very comfortable with the plan that we have to improve metals.”). McDonald and

Stafeil further assured investors that, while they were already seeing some progress in Metals,

improvements would continue and become even more significant to the Company’s financial results

over the next few years. See, e.g., id. ¶ 118 (“So, yes we have seen a little bit of improvement on the

metals side, but we expect that improvement to ramp up as those new programs come to launch and

some of the restructuring initiatives go into full effect.”); id. ¶ 130 (“Metals turnaround is beneficial

to this year, but it’s really a 2018, 2019 story.”); see also id. ¶¶ 124, 125, 129, 135, 136, 143, 147,

148, 149 (similar statements about expectations for the Metals business).

       According to Plaintiffs, Defendants’ statements about improvements in Metals were false and

misleading for largely the same reasons that their statements about the projected margin expansion

were false and misleading: because Defendants failed to disclose (1) certain “material known adverse

facts and trends” in Adient’s “core” Metals business, which Plaintiffs allege “made a 200 basis points

margin expansion unachievable,” (2) that “severe launch issues” had adverse effects on Adient’s

business and its relationships with its customers, (3) that “instead of being a key driver of growth and

margin improvement,” Adient’s Metals segment was “a ‘cash drain’ on the Company,” and/or (4) that

“headwinds” in Adient’s product launches were caused by “recurring operational issues” in Metals,



                                                   18
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 19 of 67



and “not due to natural disasters and ‘late design changes’ by customers.” See id. ¶¶ 115, 167, 181,

192. Additionally, Defendants’ statements concerning launches in the Metals business in particular

were also allegedly false and misleading because Defendants failed to disclose “that Adient did not

have the ability or capacity to timely launch those programs and fulfill the launch orders.” See id. ¶¶

122, 132, 141.

       Plaintiffs also allege that, even after Defendants disclosed in May 2018 that the projected

margin expansion was no longer achievable, they continued to make false and misleading statements

as they assured investors that Adient’s Metals business would nonetheless improve. In particular,

Defendants made statements about how certain of the disclosed issues were “behind” them, and that

they expected “continued improvement” and a “turnaround” in the Metals business. See, e.g., id. ¶

203 (“So we’ve, I think, shared with the group here that we struggle through a number of critical

launches. We now have most of those issues behind us.”); id. ¶ 227 (“The team recognizes we have a

lot of work ahead of us. However, these results demonstrate stabilization, turnaround, actions,

implemented earlier and are gaining traction. We expect the positive trend to continue into the fourth

quarter and into 2019.”); see also id. ¶¶ 201, 202, 226 (similar statements about expected

improvements in Metals).

       According to Plaintiffs, these statements were false and misleading for the same reasons that

the earlier statements about Metals were false and misleading, and because Defendants failed to

disclose that “starting in the second quarter of fiscal 2018, . . . the same events and conditions that

triggered an impairment charge to goodwill warranted additional impairment recognition, including

impairments related to long-lived assets such as property, plant, and equipment and deferred tax

assets.” Id. ¶¶ 206, 231.




                                                  19
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 20 of 67



   C. False and Misleading Statements Regarding Impairment Charges

       In addition to Defendants’ statements concerning the projected margin expansion and

improvements in Metals, Plaintiffs also allege that Adient provided false and misleading assurances

to investors in connection with the impairment charges it recorded in the second quarter of fiscal

2018. Specifically, Plaintiffs allege that the Company’s fourth quarter fiscal 2018 long-lived asset

impairment charge “was the outcome of the exact same impairment test that Adient purported to use

in the second quarter of fiscal 2018.” Id. ¶ 268. Thus, Plaintiffs contend, Adient’s “affirmative[]

report[] to investors that further charges were not necessary,” as of the second quarter, was false and

misleading. Id. ¶ 265. Plaintiffs assert that “what really happened in the second quarter of fiscal

2018” was that Defendants “devised an ‘improved’ (but highly unlikely) forecast for Adient’s [Metals]

business to falsely reassure investors that growth was expected in its [Metals] business.” Id. If Adient

had recorded impairment charges in one period not only to goodwill, but also to long-lived assets and

deferred assets, Plaintiffs contend, “it would have been evident to investors that growth was not on

the horizon” for Metals. Id. Plaintiffs also allege that the “write-down” Adient took as a result of the

fourth quarter impairment charge “should have been disclosed to investors by at least the second

quarter of fiscal 2018.” Id. ¶ 268.

       Plaintiffs also assert that Adient falsely assured investors that reported deferred tax assets had

survived recoverability analyses in the second quarter of fiscal 2018. See id. ¶¶ 269-278. In

particular, plaintiffs allege that, “[a]s with the delayed impairment charges to long-lived assets, Adient

failed to record these valuation allowances in the second quarter of fiscal 2018 only by creating a

false forecast for its [Metals] business.” Id. ¶ 278.

   D. Item 303 Violations

       Plaintiffs allege that Adient violated Item 303 of Regulation S-K by failing to disclose, in its



                                                   20
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 21 of 67



SEC filings during the Class Period, “known trends that were reasonably likely to––and did––have a

material impact on Adient’s financial results.” Id. ¶ 283. According to Plaintiffs, Adient failed to

disclose the following “known trends”: “material known adverse facts and trends in Adient’s core

[Metals] business, including that the [Metals] business was facing severe operational challenges,”

such as “increased costs and delays due, in part, to failure to follow Company policies and too much

emphasis on growth,” “insufficient qualified personnel,” “operational inefficiencies,” and “other

launch problems,” all of which “significantly increased customer chargebacks[,] . . . decreased

profitability on Adient’s automotive seating contracts[,] and made a 200 basis point margin expansion

unachievable.” Id. Plaintiffs contend that Item 303 required Adient to disclose “material facts

concerning the negative trends that were ongoing” in its Metals business, among other things, and

that Adient violated Item 303 throughout the Class Period by “failing to provide investors with any

meaningful disclosures concerning the negative developments in its [Metals] business and the risks

or uncertainties created by such trends.” Id. ¶¶ 283-284.

   E. SOX Certifications

       Finally, Plaintiffs allege that, pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”),

McDonald and Stafeil signed certifications appearing in Adient’s mandatory periodic filings with the

SEC throughout the Class Period. Id. ¶ 285. Such certifications stated that McDonald and Stafeil

had “evaluated Adient’s internal controls and disclosed in Adient’s Class Period SEC filings all issues

that were ‘reasonably likely to materially affect [Adient’s] internal control over financial reporting.’”

Id. Specifically, Plaintiffs allege that, for each periodic filing, McDonald and Stafeil certified that

they (1) “Evaluated the effectiveness of the Registrant’s disclosure controls and procedures and

presented in this report [their] conclusions about the effectiveness of the disclosure controls and

procedures, as of the end of the period covered by this report based on such evaluation,” and (2)



                                                   21
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 22 of 67



“Disclosed in this report any change in the Registrant’s internal control over financial reporting that

occurred during the Registrant’s most recent fiscal quarter (the Registrant’s fourth fiscal quarter in

the case of an annual report) that has materially affected, or is reasonably likely to materially affect,

the Registrant’s internal control over financial reporting.” Id. ¶ 286. Plaintiffs assert that such

certifications were false. Id.

                                        LEGAL STANDARD

I.     Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). On a Rule 12(b)(6)

motion, the question is “not whether [the plaintiff] will ultimately prevail,” but “whether [the]

complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521,

529–30 (2011) (citation omitted). In answering this question, the Court must “accept[] all factual

allegations as true, but ‘giv[e] no effect to legal conclusions couched as factual allegations.’”

Stadnick, 861 F.3d at 35 (quoting Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010)).

Moreover, on a motion to dismiss, a court “may consider any written instrument attached to the

complaint, statements or documents incorporated into the complaint by reference, legally required

public disclosure documents filed with the SEC, and documents possessed by or known to the plaintiff

and upon which it relied in bringing the suit.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87,



                                                   22
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 23 of 67



98 (2d Cir. 2007).

II.    Motions to Dismiss Under Federal Rule of Civil Procedure 9(b) and the PSLRA

       In addition to the requisite Rule 12(b)(6) pleading standards, the SAC is also subject to the

heightened pleading requirements of Rule 9(b) and the Private Securities Litigation Reform Act of

1995 (the “PSLRA”), 15 U.S.C. § 78u-4(b). See ECA, Local 134 IBEW Joint Pension Tr. of Chicago

v. J.P. Morgan Chase Co., 553 F.3d 187, 196 (2d Cir. 2009). Under Rule 9(b), a plaintiff alleging

fraud “must state with particularity the circumstances constituting” the alleged fraud. Fed. R. Civ. P.

9(b). To do so successfully, “the plaintiff must ‘(1) specify the statements that the plaintiff contends

were fraudulent, (2) identify the speaker, (3) state where and when the statements were made, and (4)

explain why the statements were fraudulent.” Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98,

108 (2d Cir. 2012) (quoting Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004)).

       The PSLRA expands on Rule 9(b) and requires “that securities fraud complaints specify each

misleading statement; that they set forth the facts on which a belief that a statement is misleading was

formed; and that they state with particularity facts giving rise to a strong inference that the defendant

acted with the required state of mind.” Id. (quoting Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 345

(2005) (internal quotation marks omitted)). Nevertheless, “even with the heightened pleading

standards of Rule 9(b) and the PSLRA, the Court ‘[does] not require the pleading of detailed

evidentiary matter[s] in securities litigation.’” Galestan v. OneMain Holdings, Inc., 348 F. Supp. 3d

282, 302 (S.D.N.Y. 2018) (quoting New Orleans Emps. Ret. Sys. v. Celestica, Inc., 455 F. App’x 10,

15 (2d Cir. 2011)).

                                            DISCUSSION

       Defendants generally raise three arguments as to why the SAC fails to state a claim for

securities fraud under Section 10(b) and Rule 10b-5. First, Defendants argue that the SAC fails to



                                                   23
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 24 of 67



allege that any statement was false or inaccurate at the time it was made. Second, Defendants contend

that all of the challenged statements were forward-looking statements that were accompanied by

meaningful cautionary language, and are therefore protected under the PSLRA’s safe harbor, or were

inactionable statements of opinion. Finally, Defendants argue that the SAC fails to plead that any

Defendant acted with the requisite scienter.

I.      Whether Plaintiffs Adequately Allege a Section 10(b) Claim

        To state a claim under Section 10(b) and Rule 10b-5, a plaintiff “must prove (1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.” Pac Inv. Mgmt. Co. v.

Mayer Brown LLP, 603 F.3d 144, 151 (2d Cir. 2010) (quoting Stoneridge Inv. Partners, LLC v.

Scientific-Atlanta, Inc., 552 U.S. 148, 157 (2008)). Because Defendants only challenge the first and

second factors in their motion, the Court addresses only those two factors in this Opinion.

     A. The SAC Fails to Sufficiently Allege Any False or Misleading Statements or Omissions

        As described above, Plaintiffs allege that Defendants made false and misleading statements

throughout the Class Period with respect to Adient’s projected margin expansion and with respect to

certain improvements in Adient’s Metals segment, the latter of which was supposed to contribute to

the projected margin expansion. Under Rule 10b-5, it is unlawful to (1) “make any untrue statement

of a material fact,” or (2) “omit to state a material fact necessary in order to make the statements made

. . . not misleading.” 17 C.F.R. § 240.10b-5(b). To support a finding of liability under Rule 10b-5,

there must be “an actual statement [] [made] that is either untrue outright or misleading by virtue of

what it omits to state.” In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 239 (2d Cir. 2016) (internal

quotation marks omitted). Thus, the “starting point for any 10b-5 case is the existence of material



                                                   24
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 25 of 67



misstatements or omissions of fact.” In re MBIA, Inc., Sec. Litig., 700 F. Supp. 2d 566, 578 (S.D.N.Y.

2010).

         For a statement to be actionable under Section 10(b), “the statement must be false, and the

statement must be material. Neither immaterial false statements nor material true statements are

actionable.” In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 571 (S.D.N.Y. 2014), aff’d, 604 F.

App’x 62 (2d Cir. 2015) (citing Basic Inc. v. Levinson, 485 U.S. 224, 238 (1988)). As to falsity, a

claim for securities fraud premised on a misstatement “cannot occur unless an alleged material

misstatement was false at the time it was made.” Id. Thus, “[a] statement believed to be true when

made, but later shown to be false, is insufficient.” Id. Moreover, the Second Circuit has repeatedly

stated that plaintiffs must do more than simply assert that a particular statement is false or misleading;

rather, “they must demonstrate with specificity why and how that is so.” Rombach, 355 F.3d at 174.

         As to materiality, “there must be a substantial likelihood that a reasonable person would

consider the fact misstated or omitted important in connection with a contemplated securities

transaction.” In re Lululemon, 14 F. Supp. 3d at 572; see also Freudenberg v. E*Trade Fin. Corp.,

712 F. Supp. 2d 171, 181 (S.D.N.Y. 2010) (“A misrepresentation or omission is material when a

reasonable investor would attach importance to it in making an investment decision.”). However,

“whether a reasonable investor would find a particular misrepresentation or omission ‘material’ to an

investment decision is usually a matter reserved for the trier of fact.” In re Inv. Tech. Grp., Inc. Sec.

Litig., 251 F. Supp. 3d 596, 610 (S.D.N.Y. 2017) (citation omitted). Therefore, “a complaint may not

properly be dismissed . . . on the ground that the alleged misstatements or omissions are not material

unless they are so obviously unimportant to a reasonable investor that reasonable minds could not

differ on the question of their importance.” Ganino v. Citizens Utils. Co., 228 F.3d 154, 162 (2d Cir.

2000) (citation omitted).



                                                   25
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 26 of 67



       1. Statements of Fact

       Defendants argue that the SAC fails to allege that any statement concerning the projected

margin expansion or improvements in Metals was false at the time it was made. The Court agrees.

The underlying premise of the allegations regarding both sets of statements is that Defendants failed

to disclose certain operational issues that existed within the Metals business, which rendered

Defendants’ statements false and misleading. See, e.g., Pl. Opp’n, Dkt. 60, at 7-9. Although the SAC

sets forth various statements made by Defendants during the Class Period and alleges that the

statements were false and misleading, simply stating that the statements are false is not enough.

Rombach, 355 F.3d at 174. Notwithstanding the fact that certain operational issues may have existed

within Metals, Plaintiffs do not show “how and why” Defendants’ statements about the Company’s

plan to achieve 200 basis points of margin expansion by 2020, its plan to improve its Metals business,

or its progress towards either goal were false or misleading at the time the statements were made. See

In re Lululemon, 14 F. Supp. 3d at 571 (noting that, “without contemporaneous falsity, there can be

no fraud”).

       For instance, Plaintiffs argue that Defendants “touted” the importance of “an improved Metals

business” to the projected margin expansion, but that “[u]nbeknownst to investors . . . , Metals was

overrun with persistent and worsening operational inefficiencies, meaning that this foundational

aspect of the Company’s margin expansion goal rested on tenuous grounds.” Pl. Opp’n at 7. Plaintiffs

seem to suggest that, due to the existence of operational issues in Metals, Adient’s projected margin

expansion was not achievable. See, e.g., id. at 2 (arguing that throughout the Class Period, “Adient’s

Metals segment was not improving: it was getting worse and it could not contribute to a 200 bps

margin improvement by 2020”). Even assuming that all of the CWs’ statements are true, however,

the fact that Adient experienced various challenges in Metals does not demonstrate how the



                                                 26
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 27 of 67



Company’s projected margin expansion was “unreasonable,” “unrealistic,” or “reckless” at the time

it was announced or subsequently discussed. See id. at 9; Tr. at 40. Indeed, Plaintiffs conceded at

oral argument that there is no allegation in the SAC that any CW ever convinced McDonald or Stafeil

that the projected margin expansion was not achievable, or that McDonald or Stafeil (or anyone else

at the Company) ever suggested as much. See Tr. at 25. Nor do allegations of the issues in Metals

render Defendants’ statements about their efforts to improve that business false or misleading.

         Defendants repeatedly made it clear that improvements in the Metals business was just one

component of the projected margin expansion. During the quarterly earnings conference call on

November 8, 2016, for example, McDonald explained that Adient’s “guidance around margin

expansion” was “really driven by 3 fundamental areas: one, improving our performance in our metals

business; two, reducing our SG&A; and three, setting up a much leaner corporate overhead structure.”

SAC ¶ 116; see also, e.g., id. ¶¶ 124, 133, 175. Plaintiffs also conceded at oral argument that an

improvement in Metals was just one of three factors of the projected margin expansion. See Tr. at

33. Thus, while an improvement in Metals may have been intended to help Adient reach its overall

expansion goal, it was not the only component of that plan. And, even if it is true that Metals was not

achieving certain specific improvements, such a finding does not lead to the conclusion that Adient’s

overall projected margin expansion or plan to improve Metals in general was “unreasonable” or

“unrealistic”––let alone false––at the time statements about it were made. Furthermore, there appears

to be no dispute that Adient achieved certain aspects of its projected margin expansion, such as the

cuts to SG&A expenses, see id.; Pl. Opp’n at 13, 8 or that Adient achieved some improvements with

respect to its Metals business, such as closing unprofitable plants and expanding its business in China,



8
  Plaintiffs’ counsel argued that this assertion is a “red herring” because “this case is not about the fact that there were
[SG&A] cuts and that they contributed in an isolated manner to an improvement in the [C]ompany’s short-term profits.”
Tr. at 33. Nevertheless, Plaintiffs do not dispute that Adient achieved at least some of its projected margin expansion.


                                                            27
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 28 of 67



see, e.g., SAC ¶ 179; Tr. at 6-7, 16.

         Plaintiffs also assert that Defendants “continued to artificially inflate Adient’s stock price by

citing ongoing progress” towards its projected margin expansion, see Pl. Opp’n at 8, and that they

“falsely represented” that the Company was “on track” with respect to the Metals business, id. at 1.

According to CW-1, for instance, “Metals could not have been ‘on track’ due to performance of

engineering (late designs test failures) during development and lack of commercial discipline to move

the price on changes.” SAC ¶ 69. Based on this contention, Plaintiffs argue in their opposition that

“Metals could not have been ‘on track’” during the Class Period because of certain operational issues,

such as “late designs and test failures.” See Pl. Opp’n at 3; see also id. at 13 (“Metals was not ‘on

track’ due to myriad issues including, inter alia, performance of engineering (late designs, test

failures) during development, lack of commercial discipline to move the price on changes, and severe

staffing and resource issues.”).

         Plaintiffs seem to conflate Defendants’ statements about progress towards the projected

margin expansion, on the one hand, and progress in improving the Metals business, on the other. As

Defendants correctly point out in their reply brief, and reiterated during oral argument, Defendants

did not make statements about Metals being “on track”; rather, such statements were made in the

context of the projected margin expansion being “on track.” See Def. Reply, Dkt. 61, at 3 n.6; Tr. at

6. Plaintiffs’ assertion that Defendants made false representations about Metals being “on track” thus

mischaracterizes Defendants’ actual statements. 9 Virtually all of the challenged statements in the


9
  The only challenged statements that potentially relate to Metals being “on track” are (1) McDonald’s statement from
the November 2, 2017 call, in which––in the context of disclosing certain operational issues––he stated “We’re going to
work through some short-term issues. We think we’re going to be back on track in the middle of ‘18 and beyond for us
to get the improvements that we quite rightly expect from that business,” SAC ¶ 157, and (2) McDonald’s statement on
January 17, 2018, in which he stated, “If you think about the margin expansion opportunities, the 100 to 200 basis points
for Adient overall from Seat Structures & Mechanisms, about 1/3 of that was driven by the closure of some unprofitable
plants, which are scheduled and remain on track for 2019; then secondly, the introduction and growth of our metals
operations in China, which are highly profitable. . . . I’d say the 1/3 of our program which relates to those 2 initiatives is



                                                             28
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 29 of 67



SAC about the Company being “on track” were made in the context of the overall projected margin

expansion, and did not concern specific improvements in the Metals division. 10 Again, even

assuming that all of the CW statements are true, the fact that Metals was unprofitable or experiencing

certain issues does not show how or why Defendants’ statements were false at the time they were

made. Nor does it show that Metals “could not contribute to a 200 bps margin improvement by 2020,”

as Plaintiffs suggest. Pl. Opp’n at 2. It is entirely possible that, at the time these statements were

made, Adient was “on track” to reach its projected margin expansion at some point in the future,

regardless of any specific operational issues that may have existed in Metals at the time. Plaintiffs

have not alleged sufficient facts to demonstrate otherwise.

         Aside from the statements about the Company’s progress, even those statements that

described the Company’s present conditions are not adequately alleged to be false or misleading. See,

e.g., SAC ¶ 159 (“But right now, just like [when] we were going into ‘17, our ability to improve the

margins in our business is entirely within our own control.”); id. ¶ 170 (“I will say we have been

seeing positive trends. We are watching our daily premium freight. We are watching our jobs per

hour, our machine utilization. All that is improving and it is trending in the right direction. So I think

we have a lot of comfort around there.”); id. ¶ 177 (explaining that the launch issues were on “the

other side of the mountain,” and stating “I would say we’re not all the way down it, for sure. But we


solidly on track,” SAC ¶ 179. The first statement is a forward-looking statement of opinion and is inactionable for the
reasons discussed later in this Opinion. As to the second, the SAC has not adequately alleged that it is false. For instance,
Plaintiffs have not alleged that Adient was not still on schedule to close unprofitable plants at the time McDonald made
that statement, or that growth in the Metals business in China was not actually “highly profitable.”
10
   See, e.g., SAC ¶ 129 (“Clearly, the results [posted] today, combined with the performance achieved in Q4 of last year,
demonstrate we’re on track to delivering our short-term margin improvements.”); id. ¶ 136 (“Regarding our goal to
increase our margins by 200 basis points excluding equity income, we remain solidly on track.”); id. ¶ 142 (“So we’re 3
quarters way through a year here in fiscal 2017. And I guess, my overall comment is I think we’re solidly on track in
terms of delivering the commitments that we’ve made to the investment community, both here in the short term, but also
the trajectory on to deliver our midterm commitment.”); id. ¶ 143 (“We included a chart showing our progress towards
our goal to increase Adient’s margin by 200 basis points, excluding equity income. As you can see from the chart on the
left-hand side of the slide, we’re solidly on track and have made significant progress over the past 4 quarters.”); id. ¶¶
157-158 (“the progression to our 200 basis point improvement in margins remains on track”).


                                                            29
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 30 of 67



are in a situation where the premium price and other things are falling out of our system and we’re

seeing recovery.”). Plaintiffs do not sufficiently plead how or why such statements are false.

Plaintiffs do not allege, for instance, that Adient’s daily premium freight, “jobs per hour,” or machine

utilization were not improving at the time, or that Defendants did not believe that they were starting

to resolve some of the launch issues and see some recovery.

       For all of the reasons discussed above, the SAC fails to adequately allege any false or

misleading statements of fact.

       2. Omissions

       Plaintiffs’ allegations also fail under an omissions theory. A “pure omission” is only

“actionable under the securities laws [] when the corporation is subject to a duty to disclose the

omitted facts.” Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015). Nonetheless,

“pure omissions,” which are generally not actionable, differ from “half truths,” or “statements that

are misleading under the second prong of Rule 10b-5 by virtue of what they omit to disclose.” In re

Vivendi, 838 F.3d at 239-40. “The law is well settled [] that so-called ‘half-truths’––literally true

statements that create a materially misleading impression––will support claims for securities fraud.”

SEC v. Gabelli, 653 F.3d 49, 57 (2d Cir. 2011), rev’d on other grounds, Gabelli v. SEC, 568 U.S. 442

(2013); see also In re MBIA, 700 F. Supp. 2d at 578 (“A statement can [] be misleading, though not

technically false, if it amounts to a half-truth by omitting some material fact.”) (quoting In re Nokia

Oyj (Nokia Corp.) Sec. Litig., 423 F. Supp. 2d 364, 393 (S.D.N.Y. 2006)).

       Plaintiffs argue that Defendants “failed to disclose material information that was

contemporaneously available to them at the time they made their statements, showing that Metals was

in fact struggling, not improving, and that its ability to contribute to Adient’s margin expansion goal

was unreasonable and unrealistic.” Pl. Opp’n at 9. In particular, Plaintiffs argue that Defendants



                                                  30
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 31 of 67



“knew, or had access to facts demonstrating, that ongoing inefficiencies, launch problems,

personnel/staffing problems, and other issues in Metals made their statements about Metals’

improvement and the margin plan misleading.” Id. at 8. The allegations in the SAC do not

demonstrate that Defendants failed to disclose material facts as to the operational issues in Metals.

Plaintiffs’ conclusory allegations about issues in Metals, primarily based on the CWs’ subjective

views of how the Company should have managed such challenges, are not sufficient to demonstrate

that any of the statements were inaccurate at the time they were made, or that any Defendant believed

them to be so. To the contrary, Defendants publicly disclosed that, as issues arose in the Metals

division, they began to “examin[e] the composition” of the projected margin expansion, and explained

that if Metals is “incapable of delivering the 100 to 200 basis points of improvement by 2020,” they

would “look to execute . . . other things within the rest of [the Company] to offset the shortfall.” SAC

¶ 190. As discussed more in the context of opinion statements, Plaintiffs do not sufficiently allege

facts supporting their assertion that Defendants failed to disclose contradictory, material information

that rendered their public statements false or misleading.

       3. Statements of Opinion or Belief

       In addition to objective statements or omissions of material fact, “subjective statements of

opinion” may also give rise to liability under Section 10(b) in “two distinct ways.” See Lopez v.

CTPartners Exec. Search Inc., 173 F. Supp. 3d 12, 23 (S.D.N.Y. 2016). First, “liability for making

a false statement of opinion may lie if either ‘the speaker did not hold the belief [he] professed’ or

‘the supporting fact[s] [he] supplied were untrue.’” Tongue v. Sanofi, 816 F.3d 199, 210 (2d Cir.

2016) (quoting Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund., 575 U.S. 175,

185-86 (2015)). However, “a sincere statement of pure opinion is not an ‘untrue statement of material

fact,’ regardless [of] whether an investor can ultimately prove the belief wrong.” Omnicare, 575 U.S.



                                                  31
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 32 of 67



at 186. As the Second Circuit “has firmly rejected [the] ‘fraud by hindsight’ approach” it is “not

sufficient for these purposes to allege that an opinion was unreasonable, irrational, excessively

optimistic, [or] not borne out by subsequent events.” Lopez, 173 F. Supp. 3d at 24 (citations omitted).

       Second, “opinions, though sincerely held and otherwise true as a matter of fact, may

nonetheless be actionable if the speaker omits information whose omission makes the statement

misleading to a reasonable investor.” Sanofi, 816 F.3d at 210 (citing Omnicare, 575 U.S. at 194). A

reasonable investor “expects not just that the [speaker] believes the opinion (however irrationally),

but that it fairly aligns with the information in the [speaker’s] possession at the time.” Omnicare, 575

U.S. at 188-89. To sufficiently allege that a statement of opinion was false or misleading through the

omission of material information, a plaintiff “must identify particular (and material) facts going to

the basis for the [speaker’s] opinion—facts about the inquiry the [speaker] did or did not conduct or

the knowledge it did or did not have—whose omission makes the opinion statement at issue

misleading to a reasonable person reading the statement fairly and in context.” Sanofi, 816 F.3d at

209 (quoting Omnicare, 575 U.S. at 194). The “core inquiry” is thus “whether the omitted facts

would ‘conflict with what a reasonable investor would take from the statement itself.’” Id. at 210

(quoting Omnicare, 575 U.S. at 189). The Supreme Court, however, has “cautioned against an overly

expansive reading of this standard, noting that ‘[r]easonable investors understand that opinions

sometimes rest on a weighing of competing facts,’ and adding that ‘[a] reasonable investor does not

expect that every fact known to [a speaker] supports its opinion statement.’” Id. (quoting Omnicare,

575 U.S. at 189-90).    Therefore, “a statement of opinion ‘is not necessarily misleading when [a

speaker] knows, but fails to disclose, some fact cutting the other way.’” Id. (quoting Omnicare, 575

U.S. at 189). “Moreover, whether an omission makes an expression of opinion misleading always

depends on context. . . . So an omission that renders misleading a statement of opinion when viewed



                                                  32
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 33 of 67



in a vacuum may not do so once that statement is considered, as is appropriate, in a broader frame.”

Omnicare, 575 U.S. at 190.

        Here, many of the challenged statements in the SAC are statements of the Individual

Defendants’ beliefs and opinions. See, e.g., SAC ¶ 113 (“We think we have a couple hundred basis

points of margin expansion we can deliver . . . .”); id. ¶ 142 (“I think we’re solidly on track in terms

of delivering the commitments that we’ve made to the investment community.”); id. ¶ 149 (“[W]e’re

very pleased with what we’ve seen from an operational standpoint.”). As Plaintiffs explained at oral

argument, their theory of liability as to these opinion statements is that Defendants allegedly failed to

disclose “underlying facts that directly contradicted those statements,” rendering those opinions

misleading. Tr. at 35; see also id. at 36 (“So we’re proceeding under the final prong for opinions. . .

. We’re asserting that it’s the knowledge they had, or the material facts that they were in possession

of, concerning the [M]etals issues that were not disclosed[.]”). But the SAC does not plausibly allege

any specific material facts––omitted from Defendants’ statements––that rendered the opinion

statements false or misleading to a reasonable investor. To the contrary, challenges within the Metals

business were known prior to Adient’s spinoff from JCI, see Def. Mot., Dkt. 58, at 14; see also, e.g.,

SAC ¶¶ 36, 112, 125, and at certain points throughout the Class Period, Defendants publicly

acknowledged that Metals needed “fixing,” and explained the steps the Company was taking to that

end, see, e.g., SAC ¶ 147. Defendants also disclosed specific operational issues in the Metals business

as they arose, beginning in November 2017. See, e.g., id. ¶¶ 156, 170, 175, 176, 187, 188. 11

        The Court agrees with Defendants that, at most, the SAC “offers the subjective opinions of a

few former Adient employees that the plan to improve Metals, the driver of only one-quarter of the




11
   In fact, as early as July 2017, Defendants’ public statements recognized that Adient was experiencing certain
“headwinds” in the Metals business. See, e.g., SAC ¶ 142.


                                                      33
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 34 of 67



projected margin expansion, was improperly implemented.” See Def. Mot. at 16; see also, e.g., SAC

¶¶ 61, 66-75, 77-79. Such allegations are insufficient to support a Section 10(b) claim. In re

Lululemon Securities Litigation is instructive on this point. There, the plaintiffs relied on statements

from eleven CWs to support allegations “that defendants’ statements were false and misleading under

the following theory: every time defendants spoke publicly about the high quality of the company’s

products or the fact that the company performed quality control testing during the Class Period, such

statements were false and misleading because they failed to also disclose other quality control issues

and types of product testing that were not being performed.” 14 F. Supp. 3d at 579. The court rejected

that argument as unsupported by both the law and the CWs’ allegations, explaining that “[n]otably,

none of the CWs is alleged to be the ‘maker’ of any of the alleged misstatements, and it is the facts

known to, and the intent of, the maker of the statements which is ultimately relevant when the Court

considers the falsity of statements of belief or opinion.” Id. at 580; see also id. (“Even accepting

these allegations as true, as the Court must, they do not substitute for well-pleaded allegations of

contemporaneous falsity––that the makers of the statements about product quality knew their

statements were false or misleading at the time they were made.”). Likewise, here, none of the CWs

are alleged to have made any of the challenged statements, and the SAC does not adequately show

that any Defendant falsely or unreasonably held the opinions they publicly discussed.

       Additionally, many of the statements made during and after the first “partial disclosure” on

November 2, 2017 are inactionable opinion statements as they consist of the Individual Defendants’

predictions of future performance. See In re IBM Corp. Sec. Litig., 163 F.3d 102, 107 (2d Cir. 1998).

Plaintiffs allege that these statements were false and misleading because, although Defendants

“selectively disclose[d] certain operational issues” that existed in Metals, they nonetheless “fail[ed]

to disclose key facts related to others.” Pl. Opp’n at 14. The Court again finds In re Lululemon to be



                                                  34
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 35 of 67



especially useful in this analysis. In Lululemon, the court found that certain statements about the

“quality” of the company’s products were inactionable because they were not “guarantees of absolute

quality at all times,” but rather were “statements of goals or beliefs, along with explicit recognition

of the possibility of product defects and the need for continued investment in these aspects of the

business.” In re Lululemon, 14 F. Supp. 3d at 578. Similarly, here, the challenged statements about

improvements in Metals and the Company’s continued progress towards the projected margin

expansion were “statements of goals or beliefs,” and at the time that Defendants made such

statements, they “explicit[ly] recogni[zed]” the challenges they faced to achieve their goals.

       During the quarterly earnings conference call on January 29, 2018, for instance, McDonald

stated that Adient was “not backing away from [its] commitment to deliver 200 basis point[s] of . . .

margin improvement by the end of 2020,” and that the Company was “currently examining the

composition of this 200 basis points.” SAC ¶ 190. In doing so, the Company acknowledged certain

issues in the Metals business and explained to investors that “for example, if . . . our [Metals] business

is incapable of delivering the 100 to 200 basis points of improvement by 2020, we’ll look to execute

. . . other things within the rest of our organization to offset the shortfall.” Id. Plaintiffs have failed

to sufficiently allege facts that show that Defendants did not believe these opinions and expectations

at the time they made the statements. See In re Lululemon, 14 F. Supp. 3d at 578 (finding that

statements about the company’s expectation with respect to the quality of its product were not false

or misleading because the complaint failed to allege “any facts that tend to show that the company

did not believe this expectation at the time”). That Metals was experiencing challenges does not mean

that Defendants’ expectations of still achieving certain improvements in Metals and/or the 200 basis

points goal were false or unreasonably held, or that any CW ever told any Defendant as much.

       In sum, Defendants’ statements about what they “think,” “believe,” and “expect” to occur in



                                                    35
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 36 of 67



the future are inactionable statements of opinion or belief. See, e.g., Steamfitters Local 449 Pension

Plan v. Sketchers U.S.A., Inc., No. 17 Civ. 8107 (AT), 2019 WL 4640217, at *5-6 (S.D.N.Y. Sept.

23, 2019). The SAC thus fails to adequately allege that any of Defendants’ statements––of fact or

opinion––were false or misleading at the time they were made, or that Defendants omitted any

material facts that made them so.

   B. Many of the Challenged Statements are Inactionable for Additional Reasons

       Even if the SAC were to have adequately pled that Defendants’ statements were false or

misleading when made, the statements are nonetheless inactionable because they are forward-looking

statements accompanied by meaningful cautionary language and/or inactionable puffery.

       1. Forward-Looking Statements

       Forward-looking statements may be precluded from liability under the PSLRA’s safe harbor.

See 15 U.S.C. § 78u-5. As a general rule, forward-looking statements are “statements whose truth

cannot be ascertained until some time after they are made.” In re Vale S.A. Sec. Litig., No. 15-cv-

9539-GHW, 2017 WL 1102666, at *24 (S.D.N.Y. Mar. 23, 2017) (quoting In re Bear Stearns Cos.,

Inc. Sec., Derivative, & ERISA Litig., 763 F. Supp. 2d 423, 493 (S.D.N.Y. 2011)). The PSLRA

specifically defines “forward-looking statements” as those that contain, among other things, “the

plans and objectives of management for future operations,” “future economic performance,” and “a

projection of revenues, income . . . , [or] earnings.” 15 U.S.C. § 78u-5(i)(1).

       Under the PSLRA’s safe harbor, a defendant “shall not be liable with respect to any forward-

looking statement” if (1) the forward-looking statement is “identified” as such and “accompanied by

meaningful cautionary statements,” or (2) the forward-looking statement is “immaterial,” or (3) the

plaintiff “fails to prove that the forward-looking statement . . . if made by a natural person, was made

with actual knowledge by that person that the statement was false or misleading.” 15 U.S.C. § 78u-

5(c)(1)(A)-(B). “Because the statute is written in the disjunctive, statements are protected by the safe

                                                  36
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 37 of 67



harbor if they satisfy any one of these three categories.” Lopez, 173 F. Supp. 3d at 25 (citing Slayton

v. Am. Exp. Co., 604 F.3d 758, 766 (2d Cir. 2010)); see also In re WEBMD Health Corp. Sec. Litig.,

No. 11 Civ. 5382 (JFK), 2013 WL 64511, at *7 (S.D.N.Y. Jan. 2, 2013) (“As the Second Circuit has

noted, the safe harbor is written in the disjunctive, meaning that a defendant is not liable if any of

these provisions apply.”) (citing Slayton, 604 F.3d at 766). 12

         To fall within the “meaningful cautionary statements” prong of the safe harbor, the cautionary

language “must convey substantive information about factors that realistically could cause results to

differ materially from those projected in the forward-looking statement.” Slayton, 604 F.3d at 771.

In other words, “defendants must demonstrate that their cautionary language was not boilerplate and

conveyed substantive information.” Id. at 772; see also In re Salix Pharms., Ltd., No. 14-CV-8925

(KMW), 2016 WL 1629341, at *11 (S.D.N.Y. Apr. 22, 2016) (“Vague disclosures of general risks

will not protect defendants from liability.”) (quoting In re MF Glob. Holdings Ltd. Sec. Litig., 982 F.

Supp. 2d 277, 304 (S.D.N.Y. 2013)); Lopez, 173 F. Supp. 3d at 25 (“Plaintiffs may establish that

cautionary language is not meaningful ‘by showing, for example, that the cautionary language did not

expressly warn of or did not directly relate to the risk that brought about plaintiffs’ loss.’”) (quoting

Halperin v. eBanker USA.com, Inc., 295 F.3d 352, 359 (2d Cir. 2002)).

         The PSLRA safe harbor also “specifies an ‘actual knowledge’ standard for forward-looking

statements,” which means that “the scienter requirement for forward-looking statements is stricter

than for statements of current fact. Whereas liability for the latter requires a showing of either



12
    Similarly, the judicially-created “‘bespeaks caution’ doctrine generally protects forward-looking statements that
adequately disclose the risk factors that might cause a different outcome to occur than the one then forecast by the issuer.”
Lopez, 173 F. Supp. 3d at 39 (citing Iowa Pub. Emps.’ Ret. Sys. v. MF Glob., Ltd., 620 F.3d 137, 141 (2d Cir. 2010) (“Iowa
Pub.”)). This doctrine provides that a “forward-looking statement accompanied by sufficient cautionary language is not
actionable because no reasonable investor could have found the statement materially misleading.” Iowa Pub., 620 F.3d
at 141. “In such circumstances, it cannot be supposed by a reasonable investor that the future is settled, or unattended by
contingency.” Id.


                                                            37
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 38 of 67



knowing falsity or recklessness, liability for the former attaches only upon proof of knowing falsity.”

Slayton, 604 F.3d at 773 (quoting Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242, 274 (3d Cir.

2009)). For a forward-looking statement to be actionable, the plaintiff must show that the statement

was “made with actual knowledge of [its] falsity by the speaker.” In re Salix, 2016 WL 1629341, at

*9 (citing 15 U.S.C. § 78u-5(c)(1)(B)(i)-(ii)); see also In re WEBMD, 2013 WL 64511, at *7 (“In

evaluating forward-looking statements (as opposed to statements of current fact), a[n] inference of

mere recklessness is not enough[.]”).

       Statements about Adient’s projected margin expansion and how the Company planned to

achieve that goal are forward-looking under the PSLRA. Such statements, at a minimum, involve

“the plans and objectives of management for future operations” and “future economic performance.”

15 U.S.C. § 78u-5(i)(1); see also, e.g., Lefkowitz v. Synacor, Inc., No. 18 Civ. 2979 (LGS), 2019 WL

4053956, at *9 (S.D.N.Y. Aug. 28, 2019) (statements about projected increases in revenue and

adjusted EBITDA are forward-looking); In re IAC/InterActiveCorp Sec. Litig., 478 F. Supp. 2d 574,

586 (S.D.N.Y. 2007) (statements about company’s earnings projections and “prospective

performance” are forward-looking); In re Aegon N.V. Sec. Litig., No. 03 Civ. 0603 (RWS), 2004 WL

1415973, at *11-12 (S.D.N.Y. June 23, 2004) (statements about company’s “earning forecasts” are

forward-looking). Indeed, the SAC makes it clear that Defendants consistently spoke about the

projected margin expansion in future terms. See, e.g., SAC ¶ 117 (“We’ve kind of cemented that

number and are marching towards a 200 basis point improvement plan from that over the next, let’s

say, 3 years.”); id. ¶ 124 (“We’ve talked about a journey towards 200 basis points of margin

improvement over the next couple of years.”). Moreover, it is undisputed that the projected margin

expansion was based on a number of factors, including but not limited to an anticipated improvement

in the Metals business. While statements about improvements in Metals may not be as obviously



                                                  38
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 39 of 67



“forward-looking,” the SAC nonetheless confirms that these statements also contained a “plan[] and

objective[] of management for future operations,” to be realized several years in the future, and thus

can also be characterized as “forward-looking.” That Defendants repeatedly spoke about Metals as a

“2018,” “2019,” or even “2020” “story” throughout the Class Period reinforces this conclusion. See,

e.g., id. ¶¶ 130, 136, 148, 149, 157. 13

         Even statements about Adient being “on track” with respect to its projected margin expansion

are “forward-looking” statements within the meaning of the PSLRA, and not statements of “present

fact,” as Plaintiffs suggest. The Second Circuit has held that “‘[a] statement may contain some

elements that look forward and others that do not,’” and that “‘forward-looking elements’ may be

‘severable’ from ‘non-forward looking’ elements.” See In re Vivendi, 838 F.3d at 246 (quoting Iowa

Pub., 620 F.3d at 144) (emphasis added). “However, when the present-tense portion of mixed present

and future statements does not provide specific information about the current situation, but merely

says that, whatever the present situation is, it makes the future projection attainable, the present-tense

portion of the statement is too vague to be actionable apart from the future projection.” In re

Supercom Inc. Sec. Litig., No. 15 Civ. 9650 (PGG), 2018 WL 4926442, at *21 (S.D.N.Y. Oct. 10,

2018) (citation omitted).

         The Court is persuaded by the analysis in Institutional Investors Group v. Avaya, Inc., 564

F.3d 242 (3d Cir. 2009). There, the Third Circuit held that the company’s statements that its first

quarter results “position[ed]” it to meet goals for the year, and that company was “on track” to meet

projections, “when read in context,” could not “meaningfully be distinguished from the future



13
   Plaintiffs barely address whether any of the challenged statements can properly be categorized as “forward-looking,”
stating only that “Defendants’ statements about historical or present facts are not protected” by the PSLRA’s safe harbor.
See Pl. Opp’n at 16-17. The Court does not disagree with Plaintiffs’ assertion that statements “of historical or present
fact” are not protected by the safe harbor, id. at 16, but for the reasons discussed herein, the Court finds that many of
Defendants’ statements are indeed forward-looking.


                                                           39
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 40 of 67



projection of which they [were] a part.” 564 F.3d at 255. As the Third Circuit explained, “[t]hese

statements do not justify the financial projections in terms of any particular aspect of the company’s

current situation; they say only that, whatever that situation is, it makes the future projection

attainable. Such an assertion is necessarily implicit in every future projection.” Id.; see also id. at

256 (noting that it “could be true, for example, both that current sales are weak, and that future sales

will be strong”).

       In re Supercom Inc. Securities Litigation is also on point. As Judge Gardephe explained there,

the “present tense portion” of a statement “that Defendants had ‘all the information in hand to support

these numbers’” for their projected revenue and margins “[did] not provide any specific information

about [the company’s] current circumstances” and was therefore “too vague to be actionable apart

from the future projection[s].” 2018 WL 4926442, at *21 (citations omitted). Similarly, here,

statements that the Company was “on track” to reach the projected margin expansion and related

growth are “too vague to be actionable apart from the future projection.” These statements provide

no specific information as to Adient’s current circumstances, but rather contain information related

only to its future projections. See also, e.g., In re Ferrellgas Partners, L.P., Sec. Litig., No. 16 Civ.

7840 (RJS), 2018 WL 2081859, at *12-13 (S.D.N.Y. Mar. 30, 2018) (finding that statements that “we

remain on track to deliver adjusted EBITDA in line with expectations” are protected by the PSLRA’s

safe harbor because such statements “project future results and incorporate language, such as the

words ‘expect’ and ‘expectation,’ that signal the statements’ reference to future results”); Int’l Ass’n

of Heat v. IBM Corp., 205 F. Supp. 3d 527, 537 (S.D.N.Y. 2016) (“Defendants’ statements that they

were ‘on track toward [the] 2015 roadmap for operating EPS of at least $20,’ and ‘expect[ed] to

deliver at least $20 of operating EPS in 2015’ were forward-looking statements.”); In re Molycorp,

Inc. Sec. Litig., No. 13 Civ. 5697 (PAC), 2015 WL 1097355, at *14 (S.D.N.Y. Mar. 12, 2015)



                                                   40
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 41 of 67



(“Defendants’ statement that ‘We also believe that we’re on the path for market acceptance of

XSORBX into drinking water purification markets[]’ . . . is forward-looking, as it clearly identifies

future intentions and includes language signaling a forward-looking statement, and is accordingly

protected by the safe harbor provision.”); In re Austl. & N.Z. Banking Grp. Ltd. Sec. Litig., No. 08

Civ. 11278 (DLC), 2009 WL 4823923, at *13 (S.D.N.Y. Dec. 14, 2009) (finding that a “press release

stating that the Institutional Division ‘is on track to deliver a turnaround at an underlying level, with

excellent revenue growth’ is not actionable” because “a good-faith statement that [the company] was

‘on track’ to achieve some goal does not serve as a guarantee that the goal will indeed be achieved”). 14

         Having found that Defendants’ statements are forward-looking statements, the Court must

next address whether the statements were identified as such and accompanied by meaningful

cautionary language, or whether Plaintiffs have failed to show that the statements were made with

“actual knowledge” of their falsity. 15 A determination of either in the affirmative is sufficient to

confer safe harbor protection. See In re WEBMD, 2013 WL 64511, at *7 (“Defendants will not be



14
   Statements about Adient’s progress with respect to certain goals, including it being “on track,” also constitute
inactionable puffery. See In re Aratana Therapeutics Inc. Sec. Litig., 315 F. Supp. 3d 737, 757-58 (S.D.N.Y. 2018) (finding
that statements that the company had “made remarkable progress towards our stated goal of advancing our expanding
pipeline towards commercialization,” was “confident about and prepared for what lays ahead,” was “‘proud’ to be ‘on
track to have these products reach the market in 2016,’” and was “confident in these products and our overall
commercialization strategy,” were inactionable puffery because “[s]uch statements do no more than place a ‘positive spin
on [certain] developments’”); Schaffer v. Horizon Pharma PLC, No. 16-CV-1763 (JMF), 2018 WL 481883, at *9
(S.D.N.Y. Jan. 18, 2018) (finding that “statements by Defendants extolling their ‘unique commercial business model’ . . .
noting that the company was ‘on track’ . . . and highlighting that prescription growth was ‘exceeding [their] expectations’”
are “textbook cases of corporate puffery or optimism” and thus “not actionable under the securities laws”); In re EDAP
TMS S.A. Sec. Litig., No. 14 Civ. 6069 (LGS), 2015 WL 5326166, at *10 (S.D.N.Y. Sept. 14, 2015) (finding that
“Defendants’ characterization of the process in these statements––including use of the terms ‘timely’ and ‘on track’––
‘reflect[] only the slightest degree of optimism,’” and thus “insofar as these statements place a positive spin on
developments . . . , they constitute inactionable puffery and corporate optimism”). These statements may also be properly
characterized as opinion statements. See Jiehua Huang v. AirMedia Grp. Inc., No. 15-cv-04966, 2017 WL 1157134, at
*8 (S.D.N.Y. Mar. 27, 2017) (finding that “representations that a merger was ‘on track . . . could not possibly be understood
as anything but opinions’ because of ‘the usual level of uncertainty as to whether any proposed merger will actually be
completed”) (quoting Elliot Assocs., L.P. v. Covance, Inc., No. 00 Civ. 4115 (SAS), 2000 WL 1752848, at *2 (S.D.N.Y.
Nov. 28, 2000)).
15
   The Court finds that the challenged statements were “material” and thus does not address that prong. See Ganino, 228
F.3d at 162.


                                                            41
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 42 of 67



liable as a matter of law for any forward-looking statements if the statements are identified as forward

looking and accompanied by meaningful cautionary language; or, alternatively, if Plaintiffs fail to

prove that the statement was made with actual knowledge that it was false or misleading.”).

       As detailed more fully in the scienter analysis below, Plaintiffs have failed to plead sufficient

facts to support a strong inference of scienter or, as relevant here, an inference that any Defendant

had “actual knowledge” of any statement’s falsity.          The PSLRA’s safe harbor thus protects

Defendants’ forward-looking statements from liability, regardless of whether those statements were

accompanied by meaningful cautionary language. See id. (holding that because “Plaintiffs have not

proven actual knowledge, . . . the safe harbor shields Defendants from liability,” and explaining

further that “[b]ecause Defendants qualify for protection under the ‘actual knowledge’ prong of the

safe harbor, the question whether they also qualify under the ‘meaningful cautionary language’ prong

is moot”). Plaintiffs do not seriously address the question of whether the SAC adequately pleads

“actual knowledge” as to any of the forward-looking statements. They merely argue, in a footnote,

that “[t]o the extent the statements are forward looking, . . . Defendants also knew they were

misleading . . . , and so they are not protected.” Pl. Opp’n at 18 n.15. Plaintiffs cite SAC paragraphs

88 through 106 for that assertion, but as discussed in the scienter analysis, none of the allegations

contained in those paragraphs establish that any Defendant acted with sufficient recklessness so as to

establish scienter, let alone had “actual knowledge” of any statement’s falsity. See Slayton, 604 F.3d

at 776 n.9 (“We emphasize that under this prong of the statutory safe harbor, the plaintiffs must show

more than recklessness—an objective inquiry—they must show actual subjective knowledge.

Therefore, even if we were to conclude, based on the alleged facts, that [a certain issue was] ‘so

obvious that . . . defendant[s] must have been aware of it,’ . . . this would not avail the plaintiffs.”)

(citations omitted).



                                                   42
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 43 of 67



         Plaintiffs instead focus their arguments regarding the safe harbor on the contention that

Defendants’ cautionary language was not “meaningful” because the disclosures (1) “never mention

Metals or its ongoing problems,” (2) “fail to mention the risk that by cutting its SG&A staffing as

part of the margin expansion plan, Adient was actually significantly hampering Metals and its ability

to launch new programs,” and (3) “did not change over time, rendering them even less meaningful.”

Pl. Opp’n at 18. Although the Court need not find that the statements were accompanied by

meaningful cautionary language to preclude liability under the safe harbor, it nonetheless concludes

that several of the challenged statements were indeed accompanied by such language. For instance,

the first slide of the presentations for the quarterly earnings conference calls, where many of the

challenged statements were made, was titled “Forward looking statement,” 16 and explicitly stated that

Adient had “made statements in this document that are forward-looking,” such as statements about

“Adient’s future financial position, sales, costs, earnings, cash flows, other measures of results of

operations, capital expenditures or debt levels and plans, objectives, outlook, targets, guidance or

goals.” See Def. Mot. Ex. 4 at 2; see also Def. Mot. Ex. 6 at 2, Ex. 8 at 2, Ex. 10 at 2, Ex 12 at 2, Ex.

14 at 2, Ex. 16 at 2, Ex. 18 at 2. Defendants cautioned that statements made on the calls were “subject

to numerous important risks, uncertainties, assumptions and other factors, some of which are beyond

Adient’s control, that could cause Adient’s actual results to differ materially from those expressed or

implied by such forward-looking statements.” See, e.g., Def. Mot. Ex. 4 at 2. 17 The disclaimers also


16
   Starting with the November 2, 2017 presentation, the slide was instead titled “Important information,” although it still
contained the same substance of the Company’s disclaimer on forward-looking statements. See, e.g., Def. Mot. Ex. 12 at
2.
17
   These risks included, for instance, risks related to: “the expected tax treatment of the spin-off, the impact of the spin-
off on the businesses of Adient, the ability of Adient to meet debt service requirements, the risk that disruptions from the
spin-off will harm Adient’s business, competitive responses to the spin-off, general economic and business conditions
that affect Adient following the spin-off, the strength of the U.S. or other economies, automotive vehicle production
levels, mix and schedules, energy and commodity prices, the availability of raw materials and component products,
currency exchange rates, and cancellation of or changes to commercial arrangements.” See, e.g., Def. Mot. Ex. 4 at 2.



                                                            43
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 44 of 67



specifically referenced “certain projections provided by Adient with respect to the anticipated future

performance of Adient’s businesses,” that such “projections reflect various assumptions of Adient’s

management concerning the future performance of Adient’s businesses, which may or may not prove

to be correct,” and that the “actual results may vary from the anticipated results and such variations

may be material.” See, e.g., Def. Mot. Ex. 4 at 2. 18 It is true that Defendants’ cautionary language

could have identified other, more specific risks as well, as Plaintiffs suggest. But regardless of

whether it did so or not, Defendants’ forward-looking statements are entitled to safe harbor protection

because Plaintiffs have failed to show that any of the statements were made with “actual knowledge”

of their falsity.

         Moreover, the Form 10-Ks that Adient periodically filed with the SEC contained cautionary

language with respect to potential “launch difficulties,” as well as the fact that the Company’s success

depended on “attracting and retaining qualified personnel” and a “variety of other factors.” See, e.g.,

SAC ¶ 121. In these risk disclosures, Adient explicitly addressed certain of the operational issues

that the CWs reference in the SAC, stating that the Company’s ability to “deliver its growth objectives

and execute its strategic plan” could be adversely affected by, among other things, “[f]ailure to ensure

that Adient has the leadership capacity with the necessary skill set and experience,” “[o]rganizational



And, contrary to Plaintiffs’ claim that the Company’s language did not change at all over time, the risks identified on the
disclaimer slide did vary throughout the Class Period. For instance, the slide from the November 2, 2017 call added
“the ability of Adient to effectively integrate the Futuris business” as a potential risk, see Def. Mot. Ex. 12 at 2, and the
slide from the January 29, 2018 call added other risks such as “the ability of Adient Aerospace to successfully
implement its strategic initiatives or realize the expected benefits of the joint venture” and “the impact of tax reform
legislation through the Tax Cuts and Jobs Act,” see Def. Mot. Ex. 14 at 2.
18
   Additionally, as made evident by the accompanying transcripts for the calls, Mark Oswald, Adient’s Vice President in
Investor Relations, started each call by stating that the “conference call will include forward-looking statements,” that
such “statements are based on the environment as we see it today, and therefore, involve risks and uncertainties.” See
Def. Mot. Ex. 5 at 1; see also Def. Mot. Ex. 7 at 1, Ex. 9 at 1, Ex. 11 at 1, Ex. 13 at 1, Ex. 15 at 1, Ex. 17 at 1, Ex. 19 at
1. He further warned that “actual results could differ materially from these forward-looking statements made on the
call.” See, e.g., Def. Mot. Ex. 5 at 1. Oswald also consistently referred investors to the disclaimer slide of the
presentation that included more information on these risks. See, e.g., id.



                                                             44
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 45 of 67



and reporting changes as a result of any future leadership transition and corporate initiatives,” and

“any unplanned turnover or inability to attract and retain key employees.” Id. 19 The Company further

explained in its filings that “[t]he launch of new business is a complex process, the success of which

depends on a wide range of factors,” and that “Adient’s failure to successfully launch material new

[sic] or takeover business could have an adverse effect on Adient’s profitability and results of

operations.” Id.; see also id. ¶ 166. 20 At a minimum, the cautionary language about “program launch

difficulties” and the potential failure to “attract[] and retain[] qualified personnel” are examples of

risks “directly relate[d] to the risks that ultimately are alleged to have, in part, brought about Plaintiffs’

losses,” and are thus sufficiently meaningful. See In re Nokia Oyj, 423 F. Supp. 2d at 401. That the

disclaimers did not specifically include the word “Metals” does not render the cautionary language

meaningless. Id.; see also In re WEBMD, 2013 WL 64511, at *9-10 (rejecting plaintiffs’ argument

that cautionary language was not meaningful in part because “Defendants were not obligated to

predict correctly ‘the particular factor that ultimately causes [their] projection not to come true’”); In

re Avon Prods., Inc. Sec. Litig., No. 05 Civ. 6803 (LAK) (MHD), 2009 WL 848017, at *25 (S.D.N.Y.

Feb. 23, 2009), report and recommendation adopted by 2009 WL 10698359 (S.D.N.Y. Mar. 18,



19
   It also explicitly stated that factors such as “the loss of, or changes in, automobile supply contracts, sourcing strategies
or customer claims with Adient’s major customers or suppliers; start-up expenses associated with new vehicle programs
or delays or cancellations of such programs; underutilization of Adient’s manufacturing facilities, which are generally
located near, and devoted to, a particular customer's facility; inability to recover engineering and tooling costs; market
and financial consequences of any recalls that may be required on products that Adient has supplied or sold into the
automotive aftermarket; delays or difficulties in new product development and integration; quantity and complexity of
new program launches, which are subject to Adient’s customers' timing, performance, design and quality standards;
interruption of supply of certain single-source components; the potential introduction of similar or superior technologies;
changing nature and prevalence of Adient’s joint ventures and relationships with its strategic business partners; and global
overcapacity and vehicle platform proliferation” all could “materially and adversely” affect Adient’s proposed operational
plans. Id.
20
   Although Plaintiffs argue that some of the risks regarding “staffing and launches” had “already come to pass” at the
time the disclosures were made, thereby undermining the contention that these disclosures concerned “potential risks,”
Pl. Opp’n at 18, as Defendants correctly point out, the SAC does not actually allege that such risks “already came to pass,”
see Def. Reply at 7.



                                                             45
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 46 of 67



2009) (rejecting plaintiffs’ argument that cautionary language was not meaningful despite plaintiffs’

assertion that the language “did not specifically reference the business practices that plaintiffs

themselves have targeted”). 21

         Because the SAC fails to plead that any of the forward-looking statements were made with

actual knowledge, and because at least some of those statements were identified as forward-looking

and accompanied by meaningful cautionary language, Defendants’ forward-looking statements are

precluded from liability under the PSLRA’s safe harbor.

         2. Inactionable Puffery

         Although the parties do not focus on whether the challenged statements constitute inactionable

puffery, the Court nonetheless finds that many of them do, especially those concerning the Company’s

plan to improve the Metals business. A statement of “puffery,” i.e. “an optimistic statement that is

so vague, broad, and non-specific that a reasonable investor would not rely on it,” is not actionable.

Galestan, 348 F. Supp. 3d at 297-98; see Novak v. Kasaks, 216 F.3d 300, 315 (2d Cir. 2000) (noting

that “statements containing simple economic projections, expressions of optimism, and other puffery

are insufficient”); In re Lululemon, 14 F. Supp. 3d at 572 (noting that statements of mere “[r]osy

predictions” or “that are loosely optimistic regarding a company’s well-being[]” are “too vague and

general to be actionable” under the securities laws); see also Galestan, 348 F. Supp. 3d at 298

(explaining that the rule regarding puffery “permits companies ‘to operate with a hopeful outlook,’

because corporate officers ‘are not required to take a gloomy, fearful or defeatist view of the future’”)

(quoting Rombach, 355 F.3d at 174).



21
   Plaintiffs also assert that the PSLRA’s safe harbor does not apply to Defendants’ statements because Defendants “failed
to disclose material problems and uncertainties concerning Metals and its ability to contribute to margin improvement.”
Pl. Opp’n at 18-19. While it is true that the safe harbor “does not protect material omissions,” In re Salix, 2016 WL
1629341, at *9, Plaintiffs have failed to sufficiently plead any material omissions, as discussed above. This argument
thus fails.


                                                           46
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 47 of 67



       Notwithstanding the rule against puffery, statements regarding “projections of future

performance may be actionable . . . if they are worded as guarantees or are supported by specific

statements of fact, . . . or if the speaker does not genuinely or reasonably believe them.” In re IBM,

163 F.3d at 107 (citations omitted); see also Jiehua Huang v. AirMedia Grp. Inc., No. 15-cv-04966,

2017 WL 1157134, at *8 (S.D.N.Y. Mar. 27, 2017) (“Mere opinions and predictions of future

performance are not actionable under the securities laws unless they are worded as guarantees or are

supported by specific statements of fact, or if the speaker does not genuinely or reasonably believe

them.”) (internal quotation marks and citation omitted).

       Many of the challenged statements in the SAC are too general for a reasonable investor to

have relied on them. This is particularly true where they were “accompanied by the types of qualifiers

which render the statements even more in the nature of puffery,” such as what Defendants “expected”

to see, what they “felt confident” about, and what they were “comfortable” with. See In re Vale, 2017

WL 1102666, at *22 (statements were puffery where they concerned “what Vale is ‘seeking’ to do,

what it is ‘committed’ to doing, what it is ‘focused on,’ what it is ‘aiming’ to do, and what its

‘priorities’ are”). These types of general statements of corporate optimism are inactionable under the

securities laws because they are not “sufficiently specific that a reasonable investor could rely on

[them] as a ‘guarantee of some concrete fact or outcome.’” Lopez, 173 F. Supp. 3d at 29 (quoting

City of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 185 (2d Cir. 2014));

see also, e.g., Kleinman v. Elan Corp., plc, 706 F.3d 145, 153 (2d Cir. 2013) (statement describing

results of findings as “encouraging” was puffery); San Leandro Emergency Med. Grp. Profit Sharing

Plan v. Philip Morris Cos., 75 F.3d 801, 810-11 (2d Cir. 1996) (statements that the company was

“optimistic” about earnings and “expected” good performance were puffery).

       While statements do not constitute inactionable puffery where they “contradict facts that are



                                                 47
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 48 of 67



known to a defendant,” In re Virtus Inv. Partners, Inc. Sec. Litig., 195 F. Supp. 3d 528, 537 (S.D.N.Y.

2016), or where they amount to “‘misrepresentations of existing facts’ that were made even though

the speaker ‘knew that the contrary was true,’” Galestan, 348 F. Supp. 3d at 298 (quoting Novak, 216

F.3d at 315), Plaintiffs have not sufficiently pleaded such facts here. Put differently, Plaintiffs have

not alleged specific contradictory facts that would have rendered false Defendants’ general statements

about improvements in Metals or progress within the Company.              Indeed, the key inquiry in

determining whether a statement amounts to puffery is “not whether the topic of a statement was a

key to corporate success, but the nature of the specific statement and whether it concretely assured

investors of anything.” Lopez, 173 F. Supp. 3d at 29. Metals may have been important to Adient’s

success, but Defendants’ statements about improvements in Metals were not sufficiently specific or

concrete to mislead reasonable investors.

       As just two examples, Stafeil’s statements on November 8, 2016 that the Company had seen

“a big improvement in [M]etals” and “a little bit of improvement on the metals side,” SAC ¶ 118, and

McDonald’s statement on January 11, 2017 that Metals was “on [the] upwards trajectory,” id. ¶ 125,

are broad statements of corporate optimism. These statements, and others like them, did not reference

specific improvements in Metals that were actually false at the time or could have misled a reasonable

investor, and Plaintiffs have failed to show that such statements were concrete, specific statements of

fact. These types of statements are therefore not actionable. See Lopez, 173 F. Supp. 3d at 27-28

(“[S]tatements that are too vague or general or are merely reflections of corporate puffery are not

actionable.”).

       Finally, Defendants argue that Plaintiffs’ allegations concerning statements made after May

3, 2018, when Adient publicly disclosed that the projected margin expansion was no longer

achievable, are “nonsensical.” Def. Mot. at 19. According to Defendants, the “gravamen of the SAC”



                                                  48
             Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 49 of 67



is that Defendants’ statements were false and misleading because they failed to disclose “facts that

‘made a 200 basis point margin expansion unachievable.’” See id. (quoting SAC ¶ 6); see also SAC

¶¶ 115, 167, 181, 192, 206, 231, 342. Thus, Defendants argue, “the SAC fails to allege how, under

that theory, Defendants’ statements after Adient disclosed the expansion was unachievable could be

misleading.” Def. Mot. at 19. Plaintiffs do not directly address this contention in their opposition,

and only briefly touched upon it at oral argument. In any event, the Court finds the statements from

this time period inactionable for many of the same reasons discussed above.

         The challenged statements made during and after the May 3, 2018 disclosure generally

concern the expected “turnaround” in Metals, notwithstanding the disclosed challenges. As to those

statements, Plaintiffs allege that Defendants “continued to mislead the market by falsely reassuring

investors that a strategic review of the [Metals] division and new management in [Metals] was rapidly

stabilizing the business and driving near-term improvements.” SAC ¶ 201. But, like many of the

others, these statements amount to inactionable opinions and/or puffery.                           Specifically, these

statements detail Defendants’ expectations and hopes for the Company, in light of the disclosed

operational challenges. See, e.g., id. (“[W]e expect a combination of improved operating performance

and lower capital expenditures to drive significantly higher cash generation.”); see also id. ¶¶ 157,

169, 178, 179, 189, 190, 202, 216, 226, 227. 22 They were broad statements of optimism that were

not “worded as guarantees” or supported by specific statements of fact, and thus are inactionable.

Jiehua Huang, 2017 WL 1157134, at *8.




22
   As to the portions of the challenged statements such as “We do have a backlog that we’ve built up, and we expect to
see top line growth, again, here in ‘19 and beyond,” id. ¶ 201, and “We’ve seen positive improvement in our next-
generation mechanisms production output. We’ve seen our production stabilize for the rear-seat structures for the Ford
Expedition and the Lincoln Navigator programs, which we talked about earlier this year,” id. ¶ 226, which could be
construed as containing statements of fact, Plaintiffs nevertheless do not plead facts to show that any of these statements
were false or inaccurate at the time they were made.


                                                            49
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 50 of 67



   C. The SAC Fails to Sufficiently Allege a Violation of Section 10(b) Based on Impairment
      Charges, Item 303 Disclosures, or SOX Certifications

       1. Impairment Charges

       Plaintiffs allege that Defendants made false and misleading representations to the market

concerning “Metals assets” by taking a goodwill impairment charge in the second quarter of 2018,

stating that no further impairments were necessary at the time, and then “belated[ly]” taking a long-

lived asset impairment charge in the fourth quarter of 2018, apparently “erasing more than one-third

of Metals’ total assets and of Adient’s total property, plan[t], and equipment” as a result. See Pl.

Opp’n at 14-15; see also SAC ¶¶ 259-260. Plaintiffs also allege that Adient should have recorded a

valuation allowance for its deferred tax assets in the second quarter of 2018 rather than in the fourth

quarter. See Pl. Opp’n at 15; SAC ¶ 278.

       “Failure to take an impairment charge” may constitute securities fraud “when the need to

write-down the asset was so apparent to the defendant before the announcement, that a failure to take

an earlier write-down amounts to fraud.” City of Sterling Heights Police & Fire Ret. Sys. v. Vodafone

Grp. Pub. Ltd. Co., 655 F. Supp. 2d 262, 268-69 (S.D.N.Y. 2009) (quoting Caiafa v. Sea Containers

Ltd., 525 F. Supp. 2d 398, 410 (S.D.N.Y. 2007) (internal quotation marks and alteration omitted)).

But “management’s failure to accurately forecast evolving business conditions does not equate to

fraudulent conduct.” Id. at 269; see also In re Loral Space & Comm’ncs Ltd. Sec. Litig., No. 01 Civ.

4388 (JGK), 2004 WL 376442, at *17 (S.D.N.Y. Feb. 27, 2004) (“When the impairments became so

severe as to require specific accounting charges, and whether the requirements of the accounting

principles were satisfied, necessarily involved issues of judgment.”). In order to sufficiently plead a

violation based on a failure to take an impairment charge, the complaint must typically show, at a

minimum, “the amount by which certain assets should have been written down” and “when the write-

down[] should have occurred.” See Vodafone, 655 F. Supp. 2d at 269 (citing Caiafa, 525 F. Supp.


                                                  50
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 51 of 67



2d at 410-11 & 411 n.10).

       The facts alleged in the SAC show that, at the time that Adient took the goodwill impairment

charge in the second quarter, the Company had already disclosed a multitude of challenges in the

Metals division, had ultimately acknowledged that the projected margin expansion was no longer

achievable, and had specifically tested for “additional impairment considerations of other long-lived

assets” and found that “[n]o further impairments were identified.” SAC ¶ 254. Plaintiffs do not plead

with particularity facts to show that “failure to take an earlier impairment charge was so clearly

required by accounting principles that the failure to take such a charge was fraudulent, particularly in

view of the disclosures of the ongoing poor performance” of Metals and the Company more generally.

See In re Loral Space, 2004 WL 376442, at *17. While Plaintiffs allege that Adient should have

written down an additional impairment charge for long-lived assets in the second quarter of 2018,

when the Company took the impairment charge for goodwill, they nonetheless do not allege “the

amount by which certain assets should have been written down.” And although they suggest that the

impairment test used in the second quarter should have identified other necessary impairment charges

at that time, their speculative allegations about “what really happened in the second quarter,” see SAC

¶ 265, are insufficient to state a claim. See Vodafone, 655 F. Supp. 2d at 271 (“The Complaint

identifies certain business risks in the Company’s ambitious expansion strategies, but it does not

sufficiently allege when and why corrective actions were required of the Company.”); id. at 269-70

(securities fraud claim based on failure to take impairment charge is “undermined by a failure to

allege,” among other things, “which specific losses known to the Company should have triggered an

impairment charge,” and by the “litany of non-actionable allegations that can fairly be characterized

as broad and conclusory”).

       Moreover, that Adient “ultimately would take an impairment charge” in the fourth quarter



                                                  51
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 52 of 67



“does not in itself provide an actionable basis to claim that the failure to do so earlier was fraudulent.”

See Vodafone, 655 F. Supp. 2d at 272; see also Stevelman v. Alias Research Inc., 174 F.3d 79, 84 (2d

Cir. 1999) (“Mere allegations that statements in one report should have been made in earlier reports

do not make out a claim of securities fraud.”) (citation omitted); Lopez, 173 F. Supp. 3d at 40 (“The

fact of a later correction, made a short time after an initial statement is made, does not connote that

that [sic] the Company’s earlier statement about its earnings expectations was false or misleading

when made.”) (citation omitted). Accordingly, the SAC fails to sufficiently plead a Section 10(b)

claim based on Defendants’ statements and assurances related to the Company’s impairment charges.

       2. Item 303 Disclosures

       Plaintiffs allege that Defendants violated Item 303 of Regulation S-K by failing to disclose in

the Company’s periodic SEC filings certain “known trends” about various operational issues and risks

in its Metals business. Item 303 requires a company to “[d]escribe any known trends or uncertainties

that have had or that the registrant reasonably expects will have a material favorable or unfavorable

impact on net sales or revenues or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(ii).

While “Item 303’s affirmative duty to disclose in Form 10-Qs can serve as the basis for a securities

fraud claim under Section 10(b),” the “failure to make a required disclosure under Item 303 . . . is not

by itself sufficient to state a claim for securities fraud under Section 10(b).” Stratte-McClure, 776

F.3d at 101-02. As the Second Circuit has held, “a violation of Item 303’s disclosure requirements

can only sustain a claim under Section 10(b) and Rule 10b–5 if the allegedly omitted information

satisfies [the] test for materiality” from Basic Inc. v. Levinson, 485 U.S. 224 (1988). Id. at 103.

       As Defendants correctly point out, the SAC does not actually allege that Defendants omitted

any disclosures required under Item 303. See Def. Mot. at 20 n.6. Rather, Plaintiffs argue that

Defendants omitted material trends and uncertainties related to “Metals’ severe operational



                                                    52
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 53 of 67



challenges.” See Pl. Opp’n at 15-16. Because the Court has found that the SAC fails to sufficiently

plead any material misstatements or omissions, however, Plaintiffs’ claim based on purported Item

303 violations also fails. See Ong v. Chipotle Mexican Grill, Inc., 294 F. Supp. 3d 199, 235-36

(S.D.N.Y. 2018).

        3. SOX Certifications

        Finally, Plaintiffs allege that McDonald and Stafeil “falsely certified” Adient’s periodic SEC

filings during the Class Period. See SAC ¶¶ 285-286. In particular, Plaintiffs argue that the SOX

certifications were false because McDonald and Stafeil failed to disclose that Metals “was plagued

by problems and inefficiencies,” and, as a result, “Adient failed to timely assess an impairment to

long-lived assets and deferred tax assets.” Pl. Opp’n at 16. The Court has already rejected Plaintiffs’

arguments based on purported failures to timely take impairment charges and has discussed the many

disclosures that Defendants made regarding issues in Metals. Moreover, “SOX certifications do not

‘constitute a standalone basis for liability.’” In re Glob. Brokerage, Inc., No. 17-cv-000916-RA, 2019

WL 1428395, at *14 (S.D.N.Y. Mar. 28, 2019) (quoting Menaldi v. Och-Ziff Capital Mgmt. Grp.

LLC, 277 F. Supp. 3d 500, 517 (S.D.N.Y. 2017)). Because Plaintiffs have not sufficiently alleged

that Defendants made any false or misleading statements with respect to Metals, Defendants cannot

be held liable for their SOX certifications on the basis that they failed to disclose issues related to that

area. Id.

        While Plaintiffs also argue in their opposition that the SOX certifications are actionable

because Defendants “had knowledge of [their] falsity,” see Pl. Opp’n at 16, the SAC does not actually

allege that Defendants had knowledge of the certifications’ falsity. Similarly, the SAC contains no

factual allegations to show that either McDonald or Stafeil (or Henderson, who certified the July 30,

2018 Form 10-Q since McDonald was no longer CEO at that time) had such “knowledge.” See SAC



                                                    53
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 54 of 67



¶¶ 285-286. In sum, the SAC’s barebones allegations with respect to the allegedly false SOX

certifications do not satisfy the pleading standards for a Section 10(b) claim.

IV.    Whether Plaintiffs Adequately Allege that Defendants Acted with Scienter

       Not only does the SAC fail to sufficiently plead that Defendants made any false or misleading

statements with respect to the projected margin expansion or improvements in Metals, but also it fails

to sufficiently plead that any Defendant acted with the requisite scienter.

       “Scienter is the mental state embracing an intent to deceive, manipulate, or defraud by the

maker of a statement.” In re Lululemon, 14 F. Supp. 3d at 573 (citing Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 319, 323 (2007)). The “scienter requirement is met where the complaint

alleges facts showing” either (1) a “motive and opportunity to commit the fraud,” or (2) “strong

circumstantial evidence of conscious misbehavior or recklessness.” Emps.’ Ret. Sys. of Gov’t of the

Virgin Islands v. Blanford, 794 F.3d 297, 306 (2d Cir. 2015); see also Kalnit v. Eichler, 264 F.3d 131,

138 (2d Cir. 2001). To adequately plead that the statements were made with the requisite scienter,

plaintiffs must plead facts that, “taken together[,] give rise to a strong inference that the makers of the

statements . . . knew that their statements were false or misleading when made, or recklessly

disregarded that possibility.” In re Lululemon, 14 F. Supp. 3d at 581 (citing Tellabs 551 U.S. at 323-

24 and Novak, 216 F. 3d at 308-09). The question is thus “whether all of the facts alleged, taken

collectively, give rise to a strong inference of scienter, not whether any individual allegation,

scrutinized in isolation, meets that standard.” Tellabs, 551 U.S. at 323.

       At the motion to dismiss stage, “[t]o determine whether the plaintiff has alleged facts that give

rise to the requisite ‘strong inference’ of scienter, a court must consider plausible, nonculpable

explanations for the defendant’s conduct, as well as inferences favoring the plaintiff.” Tellabs, 551

U.S. at 323-24. “In other words, it is not enough to set out facts from which, if true, a reasonable



                                                    54
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 55 of 67



person could infer that the defendant acted with the required intent.” In re Advanced Battery Techs.,

Inc., 781 F.3d 638, 644 (2d Cir. 2015) (internal quotation marks and citation omitted). Rather, the

scienter requirement is met “only if a reasonable person would deem the inference of scienter cogent

and at least as compelling as any opposing inference one could draw from the facts alleged.” Tellabs,

551 U.S. at 324. The court must therefore ask: “When the allegations are accepted as true and taken

collectively, would a reasonable person deem the inference of scienter at least as strong as any

opposing inference?” ECA, 553 F.3d at 198 (quoting Tellabs, 551 U.S. at 326). The PSLRA likewise

requires that a plaintiff “state with particularity facts giving rise to a strong inference” of scienter. 15

U.S.C. § 78u-4(b)(2)(A).

     A. The SAC Fails to Sufficiently Allege that Defendants Acted with Scienter

         Plaintiffs argue that the SAC pleads a strong inference of scienter under both the “motive and

opportunity” theory and the “conscious misbehavior or recklessness” theory. See Pl. Opp’n at 20.

The Court disagrees, and holds that under either theory, Plaintiffs have failed to sufficiently plead

scienter as to any of the Defendants. 23

         1. Motive and Opportunity Theory

         To sufficiently allege scienter under the “motive and opportunity” theory, plaintiffs generally

show that the defendant “benefitted in some concrete and personal way from the purported fraud.”

Novak, 216 F.3d at 307-08; see also In re Lululemon, 14 F. Supp. 3d at 573 (“Motive and opportunity

require plausible allegations that the maker of a statement could, and had the likely prospect of,

realizing concrete benefits by the misstatement.”). It is undisputed that the SAC adequately alleges

that the Individual Defendants––the CEO and CFO of the Company––had the “opportunity” to




23
   Although, based on the arguments made at oral argument, Plaintiffs seem to concede that they are relying solely on the
“recklessness” theory for scienter, see, e.g., Tr. 27, 40, the Court nonetheless addresses both theories.


                                                          55
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 56 of 67



commit the alleged fraud by virtue of their executive positions at Adient. See Nguyen v. New Links

Genetics Corp., 297 F. Supp. 3d 472, 492 (S.D.N.Y. 2018). The SAC fails to plead, however,

sufficient facts to show that either Individual Defendant had a “motive” to do so.

       As to motive, Plaintiffs allege (1) that McDonald and Stafeil’s compensation was “closely

tied to the Company’s top-line growth,” SAC ¶¶ 317-320; and (2) that McDonald and Stafeil were

provided “Founders’ Grants,” i.e., stock incentive awards given to certain Adient executives in

connection with the spinoff from JCI, id. ¶¶ 321-324. It is well established that allegations of “the

type of ‘corporate profit’ motive possessed by most corporate directors and officers,” like those

asserted here, are insufficient to establish a strong inference of scienter. In re Lululemon, 14 F. Supp.

3d at 573 (citing Kalnit, 264 F.3d at 139); see also In re Salix, 2016 WL 1629341, at *13 (“Motives

common to corporate officers, like ‘the desire for the corporation to appear profitable and the desire

to keep stock prices high to increase officer compensation,’ do not suffice to plead scienter.”) (quoting

ECA, 553 F.3d at 198); Nguyen, 297 F. Supp. 3d at 498 (“[A]s a general matter, ‘incentive

compensation can hardly be the basis on which an allegation of fraud is predicated.’”) (quoting ECA,

553 F.3d at 201). In addition, the SAC fails to plead facts to show how either McDonald or Stafeil

“benefitted in some concrete and personal way from the purported fraud.” Novak, 216 F.3d at 307-

08. Plaintiffs’ theory of scienter based on any purported motive and opportunity thus fails.

       2. Conscious Misbehavior or Recklessness Theory

       Absent a showing of motive, plaintiffs may demonstrate scienter through allegations regarding

conscious misbehavior or recklessness, but “the strength of the circumstantial allegations must be

correspondingly greater.” ECA, 553 F.3d at 199 (quoting Kalnit, 264 F.3d at 142). “Conscious

misbehavior,” on one hand, “generally consists of deliberate, illegal behavior.” In re Lululemon, 14

F. Supp. 3d at 573 (citing Novak, 216 F.3d at 308). Recklessness, on the other hand, can be adequately



                                                   56
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 57 of 67



pleaded where the allegations show that defendants’ conduct was “highly unreasonable” and

constituted “an extreme departure from the standards of ordinary care to the extent that the danger

was either known to the defendant or so obvious that the defendant must have been aware of it.’” S.

Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 109 (2d Cir. 2009) (quoting In re Carter-

Wallace, Inc. Sec. Litig., 220 F.3d 36, 39 (2d Cir. 2000)) (emphasis in S. Cherry St.). In other words,

the recklessness required to plead scienter is “conscious recklessness––i.e., a state of mind

approximating actual intent, and not merely a heightened form of negligence.” Id. (quoting Novak,

216 F.3d at 312) (emphasis in S. Cherry St.).

       Circumstantial evidence can support a strong inference of scienter, under the “conscious

misbehavior or recklessness” theory, where defendants: “(1) benefitted in a concrete and personal

way from the purported fraud; (2) engaged in deliberately illegal behavior; (3) knew facts or had

access to information suggesting that their public statements were not accurate; or (4) failed to check

information they had a duty to monitor.” Blanford, 794 F.3d at 306 (citation omitted). Under the third

prong, recklessness may be sufficiently pleaded where there are “[p]lausible allegations that a

defendant had facts at his disposal contradicting material public statements, but then ignor[ed] such

facts or proceed[ed] despite them.” In re Lululemon, 14 F. Supp. 3d at 574 (citing Novak, 216 F.3d

at 308-09); see also In re Salix, 2016 WL 1629341, at *13 (“[S]ecurities fraud claims typically have

sufficed to state a claim based on recklessness when they have specifically alleged defendants’

knowledge of facts or access to information contradicting their public statements.”) (quoting Novak,

216 F.3d at 308). Where plaintiffs allege that defendants knew about or had access to contrary facts,

however, “they must specifically identify the reports or statements containing this information.”

Novak, 216 F.3d at 309. “An allegation that a defendant merely ought to have known is not sufficient

to allege recklessness.” In re Lululemon, 14 F. Supp. 3d at 574 (citation omitted).



                                                  57
            Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 58 of 67



         The crux of Plaintiffs’ scienter allegations seems to be that McDonald and Stafeil knew about

certain operational issues in Metals––through internal meetings, reports, and conversations, as

reported by the CWs––which made the projection margin expansion of 200 basis points “unrealistic”

to achieve. See SAC ¶ 307 (“The CWs make clear that Defendants’ false and misleading statements

were not simply a mistake or mismanagement; but rather that the Defendants knew or recklessly

disregarded that the Company’s 200 basis point margin expansion was not achievable due to serious

operational and launch issues in its [Metals] segment that existed at the beginning of the Class Period

and persisted throughout the Class Period.”); see also Tr. at 40 (arguing that Defendants were

“reckless” in “talking about” the “200 bps margin improvement plan”). Thus, Plaintiffs contend, the

Individual Defendants had knowledge of contrary facts, or at least were in reckless disregard of such

facts, when they made public statements about the projected margin expansion and the Company’s

efforts to improve the Metals business.

         As a preliminary matter, Plaintiffs state in their opposition that McDonald and Stafeil had

“actual knowledge” that “most of their Class Period statements were false or misleading.” See Pl.

Opp’n at 20. Nowhere in the SAC, however, do the facts support an inference that either McDonald

or Stafeil had “actual knowledge” of any falsity. 24 As discussed above, this determination is fatal to

Defendants’ forward-looking statements since the PSLRA’s safe harbor “specifies an ‘actual

knowledge’ standard for forward-looking statements.” Slayton, 604 F.3d at 773 (citation omitted).

         Plaintiffs rely heavily on the CWs’ statements set forth in paragraphs 88 to 106 of the SAC to

support their assertion that the SAC pleads a “very strong inference of recklessness,” i.e., that



24
   Indeed, at oral argument, the Court pressed Plaintiffs’ counsel on which specific allegations in the SAC demonstrated
that the Individual Defendants had actual knowledge that their statements were false or misleading. See Tr. at 26-29.
Plaintiffs’ counsel pointed to paragraphs 69, 84, 96, 98 of the SAC, but none of those paragraphs show that either
Individual Defendant was told that the projected margin expansion or the Company’s plan to improve Metals were
unachievable or unrealistic, or that either Individual Defendant ever indicated that he knew or believed it to be.


                                                          58
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 59 of 67



Defendants either knew or “had access to facts that suggested their public statements were not

accurate.” See Pl. Opp’n at 20-23. Even accepting all of those statements as true and viewing them

in the light most favorable to Plaintiffs, however, the Court finds that Plaintiffs fail to sufficiently

allege circumstantial evidence that could give rise to a strong inference of scienter. There are no

allegations in the SAC that any CW ever told McDonald or Stafeil that the projected margin expansion

or the improvements in Metals were not achievable, or that McDonald or Stafeil––or any other

executive at the Company––ever admitted, suggested, or believed as much.

       Where scienter is based on a defendant’s knowledge of and/or access to certain facts, “Second

Circuit cases uniformly rely on allegations that [1] specific contradictory information was available

to the defendants [2] at the same time they made their misleading statements.” Das v. Rio Tinto PLC,

332 F. Supp. 3d 786, 813 (S.D.N.Y. 2018) (quoting In re PXRE Grp., Ltd., Sec. Litig., 600 F. Supp.

2d 510, 536 (S.D.N.Y. 2009)). Plaintiffs here fail to show what “specific contradictory information”

was available to any Defendant at the time they made any alleged false or misleading statement. First,

as to meetings that the Individual Defendants purportedly participated in and/or “ran,” in which issues

in Metals were frequently discussed, the CWs’ general allegations concerning the existence of such

meetings are insufficient to show that the Individual Defendants had knowledge of “specific contrary

information” that rendered their public statements false or misleading. The fact that Metals was

regularly discussed at these meetings, and even that certain “serious operational and launch issues”

were discussed, see SAC ¶ 307, does not show that Defendants’ statements about the projected margin

expansion, of which Metals was just one component, or the Company’s efforts to improve Metals

despite certain challenges, were false. That McDonald and Stafeil were executives of the Company

and regularly attended certain meetings is also insufficient to demonstrate that they knew, reasonably

believed, or were in reckless disregard of facts that rendered their statements inaccurate. See In re



                                                  59
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 60 of 67



MBIA, 700 F. Supp. 2d at 588 (holding that “generalized allegation[s] of [company’s then-Chairman

and CEO] and [CFO and VP’s] membership on various corporate committees is insufficient to show

that they were personally aware of the [alleged fraud]”); Police & Fire Ret. Sys. of the City of Detroit

v. SafeNet, Inc., 645 F. Supp. 2d 210, 234 (S.D.N.Y. 2009) (“Courts may not infer scienter solely

from the fact that, due to defendants board membership or executive managerial position, they had

access to the company’s internal documentation as well as any adverse information.”) (internal

quotation marks and citation omitted).

       Similarly, with respect to the reports that McDonald and Stafeil were allegedly provided

concerning issues in Metals, the SAC fails to “specifically identify the reports” or the allegedly

contradictory information contained therein. Novak, 216 F.3d at 309; see also In re MBIA, 700 F.

Supp. 2d at 590 (“Lead Plaintiff has failed to plead with particularity what reports or information

concerning the [alleged fraud] were available to [company’s then-Chairman and CEO] and [CFO and

VP] so that ‘the danger [of misleading investors] was either known . . . or so obvious that [they] must

have been aware of it.’”) (quoting S. Cherry St., 573 F.3d at 109, 115). Plaintiffs argue that the

Individual Defendants were “provided specific reports, including a ‘standard operational packet’

presented to executive management, detailed overviews and presentation decks from each business

segment with a particular focus on Metals, and color-coded deliverables with specific metrics.” Pl.

Opp’n at 21. But as Defendants rightly point out, the SAC does not allege what information was

contained in those reports or how that information contradicted Defendants’ public statements. See

Def. Reply at 8.

       Furthermore, the CWs’ statements described in paragraphs 68 through 106 of the SAC, even

taken together, fail to adequately plead recklessness––that is, that Defendants’ conduct was so “highly

unreasonable” as to constitute “an extreme departure from the standards of ordinary care.” Novak,



                                                  60
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 61 of 67



216 F.3d at 308. The CWs’ statements essentially amount to the contention that problems within

Metals were widespread and common knowledge throughout the Company and that the Individual

Defendants thus knew, or recklessly disregarded the fact, that both the projected margin expansion

and improvements in Metals were unachievable. See, e.g., SAC ¶ 66 (CW-7 alleging that “Metals had

been unprofitable for many years, so the idea that Metals would turn around in two years was

unrealistic,” and that there were “discussions internally in 2016 where Adient employees would

question how Metals would be profitable after so many years of being unprofitable”); id. ¶ 77 (CW-

3 alleging that “Spring and Summer 2017 were the ‘height of chaos’ at Adient”); id. ¶ 79 (CW-6

alleging that “beginning in early 2017, it was clear that Adient was ‘heading for a train wreck’”); id.

¶ 84 (CW-4 alleging that certain “inefficiencies and difficulties in keeping up with schedules and cost

targets” in the Metals division “were common knowledge throughout the Company”); id. ¶ 87 (CW-

5 alleging that “everybody knew Metals was having problems, and had been having problems for

some time”).

       Although the CWs “offer their thoughts and opinions as to various [operational] issues

experienced by the company . . . , they do not establish what specific contradictory information the

makers of the statements had and the connection (temporal or otherwise) between that information

and the statements at issue.” In re Lululemon, 14 F. Supp. 3d at 581. As noted already, none of the

allegations in the SAC support Plaintiffs’ argument that the CWs made statements to McDonald or

Stafeil that provided them with “actual knowledge” that their statements were false or misleading.

Even the allegation that people were “raising the flags” about “their concerns with Metals achieving

the numbers needed to reach the 200 basis points,” see SAC ¶ 99, is insufficient. As Defendants point

out, such vague allegations “fail to provide any specific information sufficient to suggest, let alone

adequately plead, that Defendants’ statements concerning the projected margin expansion were false



                                                  61
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 62 of 67



when made, or that Defendants’ belief in them was unreasonable.” Def. Mot. at 2; see also id. at 13

(“These allegations do not explain what ‘flags’ were raised, their supposed content, who supposedly

raised them, or who supposedly heard them.”).

       Finally, the allegations surrounding CW-6’s purported statements to his superiors––

apparently including McDonald, Stafeil, Lambert, and Mitchell––warrant further discussion.

Plaintiffs allege that CW-6, a “former functional Vice President at Adient” during most of the Class

Period, SAC ¶ 57, raised concerns about certain “data points” and questioned certain “numbers he

was seeing” based on documents handed out at the monthly Operational Review “prep meetings,”

which, according to CW-6, “‘did not tie to the story’ that Adient was telling the market,” id. ¶ 96.

CW-6 allegedly raised his concerns to Lambert, who told him to “stay in [his] lane,” and also

“elevated” them to McDonald, Stafeil, and Mitchell, because “the data points were so concerning to

him.” Id. Although the SAC alleges that CW-6 “questioned the numbers he was seeing based on the

‘prescriptive process for manufacturers,’ which assessed the level of efficiency at each plant, and

because those numbers (related to the [Metals] business) ‘did not tie to the story’ that Adient was

telling the market,” id., the SAC does not contain any details about what “concerns” CW-6 actually

raised to his superiors––especially to McDonald or Mitchell––how those concerns related to

operational issues in Metals, what “numbers” he was seeing, how those numbers failed to “tie to the

story” that Adient was publicly promoting, what that “story” was, or how that “story” was false or

misleading.

       The vague allegations surrounding CW-6’s statements fail to meet the heightened pleading

requirements under Rule 9(b) and the PSLRA. Instead, the SAC merely alleges that, when CW-6

reported his “concerns” to Stafeil, as well as “Lambert’s reaction to his pointed questions on Metals,”

Stafeil apparently “told [CW-6] he was not misinterpreting the data points.” Id. ¶ 97. In their



                                                  62
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 63 of 67



opposition, Plaintiffs somehow––and inexplicably––jump to the conclusion that Stafeil’s statement

that CW-6 was “not misinterpreting the data points” equates to admissions by Stafeil that (1) Adient’s

“internal data did not support the representations to the market,” Pl. Opp’n at 1, and (2) “as of

approximately January 2017, Adient’s data contradicted what Defendants were publicly telling the

market,” id. at 20. But that is simply not what the SAC alleges. The SAC contains no allegations

that Stafeil and CW-6 ever discussed any of Adient’s or the Individual Defendants’ public statements,

or that Stafeil ever admitted or expressed a belief that any of those statements were false or inaccurate.

Plaintiffs’ arguments as to CW-6’s conversation with Stafeil are unsupported by the allegations in the

SAC and, put simply, mischaracterize the facts as pleaded.

       The other allegations listed in the SAC as additional scienter allegations, including (1) that

Metals “was extremely important to the Company’s success post spinoff and Defendants spoke

frequently about how [growth in the Metals business] would fuel the Company’s margin expansion

plans,” (2) McDonald’s “abrupt ouster” as CEO in June 2018, and (3) the contention that “[t]he

Company admitted that senior management, including the Individual Defendants, closely tracked the

problems with the [Metals] business and were at least reckless in setting guidance for the Company,”

SAC ¶ 295, provide no support to Plaintiffs’ arguments.

       First, Plaintiffs’ allegations regarding the importance of Metals to the Company’s business

and post-spinoff success appears to be based on the “core operations” doctrine. See Pl. Opp’n at 23.

“The core operations doctrine permits an inference that a company and its senior executives have

knowledge of information concerning the ‘core operations’ of a business.” Das, 332 F. Supp. 3d at

816 (quoting In re Hi-Crush Partners L.P. Sec. Litig., No. 12-cv-8557, 2013 WL 6233561, at *26

(S.D.N.Y. Dec. 2, 2013)). “Core operations ‘include matters critical to the long term viability of the

company and events affecting a significant source of income.’” Id. The core operations doctrine,



                                                   63
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 64 of 67



however, “typically applies only where the operation in question constitute[s] nearly all of a

company’s business,” and moreover, “does not independently establish scienter.” Id. (quoting Lipow

v. Net1 UEPS Tech., Inc., 131 F. Supp. 3d 144, 163 (S.D.N.Y. 2015)). “[At] most,” the doctrine

“constitutes ‘supplemental support’ for alleging scienter.” Id. Here, Metals did not constitute “nearly

all” of Adient’s business, and even if it did, allegations regarding Metals’ importance to the Company

are insufficient to plead scienter. See also Lululemon, 14 F. Supp. 3d at 582 (rejecting CWs’ argument

that “because black luon yoga pants were so important to revenue, when quality issues arose that

impacted these products, defendants downplayed those quality issues in order to mislead the

marketplace and maintain a higher stock price,” and finding instead that those arguments were

“unsupported by any allegations in the [complaint],” especially since “the CWs do not allege that any

of the makers of the alleged false and misleading statement [sic] did not believe the truth of those

statements”).

       Second, although Plaintiffs characterize McDonald’s retirement as an “abrupt ouster,” the

SAC does not provide any facts––other than an allegation that there was no “succession plan in

place”––to support the notion that his retirement was either “abrupt” or could be properly viewed as

an “ouster.” See SAC ¶¶ 218, 309. The SAC alleges that Adient disclosed on June 11, 2018 that

McDonald would be “‘retiring’ from his role as Chairman and CEO[,] effective immediately,” and

that Henderson was appointed as interim CEO. Id. ¶ 218. Terminations or resignations of corporate

executives are insufficient alone to establish an inference of scienter. See Das, 332 F. Supp. 3d at

815. Further, “there are any number of reasons that an executive might resign, most of which are not

related to fraud.”   Id. (citation omitted).   Although Plaintiffs have characterized McDonald’s

retirement as an “abrupt ouster” and have argued in their opposition that McDonald’s departure

occurred under “highly unusual or suspicious circumstances,” see Pl. Opp’n at 23-24, they have not



                                                  64
          Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 65 of 67



provided factual support for those assertions, and the Court cannot discern anything “highly unusual

or suspicious” about McDonald’s retirement.

       Finally, Plaintiffs allege that Adient “admitted” that its “senior management,” including the

Individual Defendants, “closely tracked the problems” in Metals and were “at least reckless in setting

guidance for the Company.” See SAC ¶¶ 313-316. To support these allegations, the SAC includes

statements made by Henderson on July 26, 2018 and statements made by Del Grosso and Stafeil on

November 9, 2018, but none of those statements demonstrate what Plaintiffs have claimed. As to

Henderson’s July 2018 statements, it is not clear how the fact that Adient’s senior executives

“tracked” problems in Metals, id. ¶ 314, establishes a strong inference of scienter. Indeed, starting in

late 2017, Adient and its top executives publicly disclosed problems that they encountered in Metals.

As to Del Grosso and Stafeil’s November 2018 statements, Plaintiffs claim that statements that the

Company had not been “exactly spot-on with guidance” and that “some of the expectations” they had

in Metals were “a bit optimistic or proved to be a bit optimistic” amount to an “admission that

Defendants knew or were reckless in setting guidance for the Company.” Id. ¶ 315. Those statements

simply do not constitute an admission, and the SAC fails to explain how or why such an inference

can be drawn.

   B. Corporate Scienter

       With respect to scienter on the part of Adient, corporate scienter may be pleaded by alleging

“facts sufficient to create a strong inference either (1) that ‘someone whose intent could be imputed

to the corporation acted with the requisite scienter’ or (2) that the statements ‘would have been

approved by corporate officials sufficiently knowledgeable about the company to know’ that those

statements were misleading.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d

160, 177 (2d Cir. 2015) (quoting Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital



                                                  65
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 66 of 67



Inc., 531 F.3d 190, 195-96 (2d Cir. 2008)). Although “the most straightforward way to raise such an

inference for a corporate defendant will be to plead it for an individual defendant,” it is also possible

“to raise the required inference with regard to a corporate defendant without doing so with regard to

a specific individual defendant.” Das, 332 F. Supp. 3d at 813 (quoting Teamsters Local, 531 F.3d at

195). And, while “there is no simple formula for how senior an employee must be in order to serve

as a proxy for corporate scienter, courts have readily attributed the scienter of management-level

employees to corporate defendants.” In re Marsh & Mclennan Cos., Inc. Sec. Litig., 501 F. Supp. 2d

452, 481 (S.D.N.Y. 2006); see also In re Vale, 2017 WL 1102666, at *34 (“Courts routinely impute

to the corporation the intent of officers and directors acting within the scope of their authority.”)

(citation omitted).

       Here, however, the vast majority of the challenged statements were made by either McDonald

or Stafeil, both of whom the Court has found did not act with the requisite scienter. Neither party has

raised any argument as to how or why the Court should find corporate scienter based on another

executive’s statements. Since the Court has also concluded that the SAC fails to allege that any of

the challenged statements are actionable misstatements or omissions, it need not address other

potential theories of corporate scienter

V.     Whether Plaintiffs Adequately Allege a Section 20(a) Claim

       Finally, under Section 20(a) of the Securities Exchange Act, “[e]very person who, directly or

indirectly, controls any person liable under [the Exchange Act and its regulations] shall also be liable

jointly and severally with and to the same extent as such controlled person to any person to whom

such controlled person is liable.” 15 U.S.C. § 78t(a). To state a claim under Section 20(a), a plaintiff

must show (1) “a primary violation by the controlled person,” (2) “control of the primary violator by

the defendant,” and (3) “that the defendant was, in some meaningful sense, a culpable participant in



                                                   66
           Case 1:18-cv-09116-RA Document 68 Filed 04/02/20 Page 67 of 67



the controlled person’s fraud.” ATSI, 493 F.3d at 108.

         Control person liability under Section 20(a) requires an underlying primary violation of

Section 10(b) of the Securities Exchange Act. See id. Since Plaintiffs have failed to adequately plead

a violation of Section 10(b), their claim for Section 20(a) control person liability by the Individual

Defendants also fails. See, e.g., Das, 332 F. Supp. 3d at 817-18; Lopez, 173 F. Supp. 3d at 42; In re

Lululemon, 14 F. Supp. 3d at 587.

                                          CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss the Second Amended Consolidated

Class Action Complaint is granted. The Clerk of Court is respectfully directed to terminate the motion

pending at Dkt. 56 and close the case.

SO ORDERED.

Dated:      April 2, 2020
            New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge




                                                 67
